 

Exhibit 10.3

 

INTERCREDITOR AGREEMENT

by and among

BANK OF AMERICA, N.A.,
as ABL Agent,

CLMG CORP.,
as Term Loan Agent,

and

U.S. WELL SERVICES, LLC,

as Borrower, for purposes of Sections 5.5(f), 5.5(g) and 9.3(c)

 

Dated as of May 7, 2019

 

Relating to:

U.S. WELL SERVICES, INC.,

USWS HOLDINGS LLC,

U.S. WELL SERVICES, LLC

and

CERTAIN OF THEIR AFFILIATES

 

 

 

 

 

 

 

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Section 1DEFINITIONS; RULES OF CONSTRUCTIONS.2

 

1.1

Defined Terms2

 

 

1.2

Rules of Construction14

 

 

1.3

UCC Definitions14

 

Section 2PRIORITY OF LIENS.14

 

2.1

Subordination of Liens14

 

 

2.2

Prohibition on Contesting Liens15

 

 

2.3

No New Liens.16

 

 

2.4

Perfection of Liens17

 

 

2.5

Waiver of Marshaling.17

 

Section 3ENFORCEMENT.18

 

3.1

Exercise of Remedies.18

 

 

3.2

Actions Upon Breach.22

 

Section 4PAYMENTS.23

 

4.1

Revolving Nature of ABL Obligations23

 

 

4.2

Application of Proceeds of ABL Priority Collateral23

 

 

4.3

Application of Proceeds of Term Loan Priority Collateral24

 

 

4.4

Payments Over.24

 

Section 5OTHER AGREEMENTS.26

 

5.2

Insurance.28

 

 

5.3

Amendments to ABL Loan Documents and Term Loan Documents.29

 

 

5.4

Rights as Unsecured Creditors32

 

 

5.5

First Priority Agent as Gratuitous Bailee for Perfection.33

 

 

5.6

Access to Premises and Cooperation.35

 

 

5.7

Required Provisions38

 

Section 6INSOLVENCY PROCEEDINGS.38

 

6.1

DIP Financing38

 

 

6.2

Relief from the Automatic Stay41

 

 

6.3

Adequate Protection.42

 

 

6.4

Post-Petition Interest.44

 

 

AMERICAS 99686098

-i-

-

 

--------------------------------------------------------------------------------

 

 

6.5

Avoidance Issues.44

 

 

6.6

Application45

 

 

6.7

Waivers45

 

 

6.8

Separate Grants of Liens46

 

 

6.9

Asset Sales.46

 

 

6.10

Plan of Reorganization47

 

Section 7PURCHASE OPTIONS48

 

7.1

Notice of Exercise.48

 

 

7.2

Purchase and Sale.49

 

 

7.3

Payment of Purchase Price49

 

 

7.4

Limitation on Representations and Warranties51

 

Section 8RELIANCE; WAIVERS; ETC.51

 

8.1

Reliance51

 

 

8.2

No Warranties or Liability51

 

 

8.3

ABL Obligations Unconditional53

 

 

8.4

Term Loan Obligations Unconditional53

 

Section 9MISCELLANEOUS.54

 

9.1

Conflicts54

 

 

9.2

Term of this Agreement; Severability.54

 

 

9.3

Amendments; Waivers.54

 

 

9.4

Information Concerning Financial Condition of the Borrower and the
Subsidiaries56

 

 

9.5

Subrogation57

 

 

9.6

Application of Payments.58

 

 

9.7

Consent to Jurisdiction; Waivers58

 

 

9.8

Notices59

 

 

9.9

Further Assurances59

 

 

9.10

Governing Law59

 

 

9.11

Specific Performance59

 

 

9.12

Section Titles60

 

 

9.13

Counterparts60

 

 

9.14

Authorization60

 

 

AMERICAS 99686098

-ii-

-

 

--------------------------------------------------------------------------------

 

 

9.15

No Third Party Beneficiaries; Successors and Assigns60

 

 

9.16

Effectiveness60

 

 

9.17

ABL Agent and Term Loan Agent60

 

 

9.18

Limitation on Term Loan Agent’s and ABL Agent’s Responsibilities.61

 

 

9.19

Relationship with Other Intercreditor Agreements61

 

 

9.20

Relative Rights61

 

 

9.21

Additional Grantors62

 

EXHIBITS:

Exhibit A Form of Intercreditor Agreement Joinder

 

 

 

AMERICAS 99686098

-iii-

-

 

--------------------------------------------------------------------------------

 

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of May 7, 2019, by and among BANK OF AMERICA, N.A., in its
capacity as agent under the ABL Loan Documents (together with its successors and
assigns in such capacity, the “ABL Agent”) and CLMG CORP. (“CLMG”), as agent
under the Term Documents (together with its successors and assigns in such
capacity, the “Term Loan Agent”), and, for purposes of Sections 5.5(f), 5.5(g)
and 9.3(c), U.S. WELL SERVICES, LLC, a, Delaware limited liability company, (the
“Borrower”).

 

RECITALS

A.Pursuant to that certain ABL Credit Agreement dated as of the date hereof (as
amended, restated, supplemented, modified, renewed or Refinanced in accordance
with the terms of this Agreement, the “ABL Credit Agreement”) among U.S. WELL
SERVICES, INC. a Delaware corporation (the “Parent”), USWS HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), the Borrower, the financial
institutions, lenders and investors party from time to time to the ABL Credit
Agreement (as defined below) (including any letter of credit issuers under the
ABL Credit Agreement) (such financial institutions, lenders and investors,
together with their respective successors and assigns, the “ABL Lenders”), the
ABL Agent, and the other parties thereto, the ABL Lenders have agreed to make
certain loans and other extensions of credit to or for the account of the
Borrower.

B.As a condition to the effectiveness of the ABL Credit Agreement and to secure
the obligations of the Borrower and the ABL Guarantors under and in connection
with the ABL Loan Documents, the Borrower and the ABL Guarantors have granted to
the ABL Agent (for the benefit of the ABL Secured Parties) Liens on the ABL
Collateral.

C.Pursuant to that certain Term Loan Credit Agreement dated as of the date
hereof (as amended, restated, supplemented, modified, renewed or Refinanced in
accordance with the terms of this Agreement, the “Term Loan Credit Agreement”)
among the Parent, Holdings, the Borrower, the financial institutions, lenders
and investors party from time to time to the Term Loan Credit Agreement, (as
defined below) (such financial institutions, lenders and investors, together
with their respective successors and assigns, the “Term Loan Lenders”) and the
Term Loan Agent, the Term Loan Lenders have agreed to make certain loans to the
Borrower.

D.As a condition to the effectiveness of the Term Loan Credit Agreement and to
secure the obligations of the Borrower and the Term Loan Guarantors under and in
connection with the Term Loan Documents, the Borrower and the Term Loan
Guarantors have granted to the

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 1 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Term Loan Agent (for the benefit of the Term Loan Secured Parties) Liens on the
Term Loan Collateral.

E.Each of the ABL Agent (on behalf of the ABL Secured Parties) and the Term Loan
Agent (on behalf of the Term Loan Secured Parties) and, by their acknowledgment
hereof, the ABL Loan Parties and the Term Loan Parties desire to agree to the
relative priority of Liens on the Collateral and certain other rights,
priorities and interests as provided herein.

AGREEMENT

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1DEFINITIONS; RULES OF CONSTRUCTIONS.

Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“ABL Agent” shall have the meaning assigned to that term in the preamble to this
Agreement.

“ABL Cash Collateral” shall have the meaning set forth in Section 6.1.

“ABL Cash Management Bank” shall mean any “Cash Management Bank” as defined in
the ABL Credit Agreement.

“ABL Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, upon which a Lien is granted or purported to be granted to
the ABL Agent under any of the ABL Collateral Documents; provided, that the ABL
Collateral shall at no time include the Excluded ABL Collateral.

“ABL Collateral Documents” shall mean the “Collateral Documents” (as defined in
the ABL Credit Agreement).

“ABL Credit Agreement” shall have the meaning set forth in the recitals to this
Agreement.

“ABL Declined Lien” shall have the meaning set forth in Section 2.3 hereof.

“ABL DIP Financing” shall have the meaning set forth in Section 6.1.  

“ABL Guarantors” shall mean the “Guarantors” as defined in the ABL Guarantee and
Collateral Agreement.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 2 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

“ABL Hedge Bank” shall mean “Hedge Bank” (as defined in the ABL Credit
Agreement) party to a Specified ABL Hedging Agreement.

“ABL Lender Cash Management Obligations” shall mean “all ABL Obligations in
respect, of any Secured Cash Management Agreement” as defined in the ABL Credit
Agreement.

“ABL Lender Hedging Obligations” shall mean all ABL Obligations in respect of
any “Secured Cash Management Agreement” as defined in the ABL Credit Agreement.

“ABL Lenders” shall have the meaning assigned to that term in the recitals to
this Agreement.

“ABL Loan Documents” shall mean the ABL Credit Agreement and the “Loan
Documents” as defined in the ABL Credit Agreement.

“ABL Loan Parties” shall mean the “Loan Parties” as defined in the ABL Credit
Agreement.

“ABL Loans” shall mean “Loans” as defined in the ABL Credit Agreement.

“ABL Obligations” shall mean any and all Obligations of every nature of each ABL
Loan Party from time to time owed to the ABL Secured Parties, or any of them,
under, in connection with, or evidenced or secured by any ABL Loan Document,
including, without limitation, all the “Obligations,” or similar term as defined
in the ABL Credit Agreement as in effect on the date hereof.

“ABL Priority Collateral” shall mean all Common Collateral consisting of the
following:

(1)all Accounts, other than Accounts which constitute identifiable proceeds of
Term Loan Priority Collateral (including proceeds from the sale, license,
assignment or other disposition of Inventory to a third party not in connection
with the provision of services);

(2)all Chattel Paper (including Tangible Chattel Paper and Electronic Chattel
Paper) to the extent evidencing, governing, securing or otherwise related to
Accounts described in subclause (1);

(3)all collection accounts, Deposit Accounts (other than Deposit Accounts that
constitute Term Loan Priority Collateral), lock-boxes, securities accounts
(other than securities accounts that constitute Term Loan Priority Collateral)
and commodity accounts (other than securities accounts that constitute Term Loan
Priority Collateral) and any cash or other assets and all “Cash Equivalents” as
defined in the ABL Credit Agreement on the date hereof (or as modified from time
to time to the extent such modifications are permitted under Section 5.3) in any
such accounts (other than identifiable cash proceeds in respect of real estate,
Fixtures or Equipment or

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 3 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

other Term Loan Priority Collateral (including proceeds from the sale, license,
assignment or other disposition of Inventory to a third party not in connection
with the provision of services)); excluding (i) the Reinvestment Account, (ii)
the Loss Proceeds Account and (iii) the Prepayment Account, which, in the case
of clause (i), (ii) and (iii), constitute Term Loan Priority Collateral;

(4)Indebtedness representing on-lent ABL Loans and any intercompany revolving
loan notes to the extent evidencing such Indebtedness;

(5)to the extent evidencing or governing any of the items referred to in the
preceding subclauses (1) through (4), all Documents, Documents of Title, General
Intangibles (including all Payment Intangibles but excluding Intellectual
Property), Instruments (including promissory notes and except to the extent
relating to the sale, license, assignment or other disposition of Term Loan
Priority Collateral (including proceeds from the sale, license, assignment or
other disposition of Inventory to a third party not in connection with the
provision of services)), Letter of Credit Rights and Commercial Tort Claims or
other claims and causes of action, documents of title, customs receipts,
insurance, shipping and other documents and other materials related to the
foregoing;

(6)to the extent evidencing or governing any of the items referred to in the
preceding subclauses (1) through (5), all Supporting Obligations;

(7)all books and records relating to the foregoing (including all books,
databases, customer lists and records, whether tangible or electronic, that
contain any information relating to any of the foregoing); and

(8)all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, Instruments, Securities, Financial Assets, Deposit Accounts
and insurance payments directly received as proceeds of any ABL Priority
Collateral.

“ABL Recovery” shall have the meaning set forth in Section 6.5.

“ABL Secured Parties” shall mean any ABL Cash Management Bank and any ABL Hedge
Bank, together with the ABL Agent and the ABL Lenders and any other Secured
Parties under, and as defined in, the ABL Credit Agreement.

“ABL Security Agreement” shall mean the ABL Security Agreement dated as of the
date hereof among the Parent, Holdings, the other ABL Loan Parties party thereto
and the ABL Agent, as amended, restated, supplemented or otherwise modified from
time to time.

“ABL Standstill Period” shall have the meaning set forth in Section 3.1(b).

“Additional Debt” shall have the meaning set forth in Section 9.3(e).

“Agent” shall mean each of the ABL Agent and the Term Loan Agent.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 4 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

“Agreement” shall have the meaning assigned to such term in the preamble to this
Agreement.

“Bank of America” shall mean Bank of America, N.A. and its successors.

“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C. §
101, et seq.).

“Borrower” shall have the meaning assigned to that term in the recitals to this
Agreement.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Las Vegas, Nevada are authorized or
required by law to remain closed.

“Call Premium” shall have the meaning set forth in the Term Loan Credit
Agreement.

“Cash Collateral” shall mean any Common Collateral consisting of Money or cash
equivalents, any Security Entitlement and any Financial Assets.

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” shall mean, collectively, the ABL Collateral and the Term Loan
Collateral.

“Common Collateral” shall mean, at any time, Collateral in which holders of any
ABL Obligations (or the ABL Agent) and holders of any Term Loan Obligations (or
the Term Loan Agent) hold or are permitted pursuant to the applicable ABL Loan
Documents or Term Loan Documents to hold a Lien at such time; provided that
Common Collateral does not include the Excluded ABL Collateral.

“Credit Agreements” shall mean, collectively, the ABL Credit Agreement and the
Term Loan Credit Agreement.

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Deposit Account Collateral” shall mean that part of the Common Collateral
comprised of and/or contained in Deposit Accounts.

“Discharge of ABL Obligations” shall mean, the time at which all of the ABL
Obligations (other than contingent indemnification and reimbursement obligations
as to which no claim has been asserted by the Person entitled thereto) have been
paid in full in cash, all Letters of Credit (as

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 5 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

defined in the ABL Credit Agreement as in effect on the date hereof) have
expired or been terminated (other than Letters of Credit for which other
arrangements reasonably satisfactory to the ABL Agent and each applicable L/C
Issuer (or similar term) (as defined in the ABL Credit Agreement as in effect on
the date hereof) have been made), all Commitments (as defined in the ABL Credit
Agreement as in effect on the date hereof) have been terminated and any ABL
Lender Hedging Obligations and ABL Lender Cash Management Obligations have
either been paid in full, cash collateralized on terms reasonably satisfactory
to each applicable counterparty (or other arrangements reasonably satisfactory
to the applicable counterparty shall have been made) or are no longer secured by
the Collateral pursuant to the terms of the ABL Credit Agreement; provided that
the Discharge of ABL Obligations shall not be deemed to have occurred if such
payments are made with the proceeds of other ABL Obligations that constitute an
exchange or replacement for or a Refinancing of such ABL Obligations, subject to
compliance with Section 5.3 and 9.3 hereof.  In the event the ABL Obligations
are modified and the Obligations in respect thereof are paid over time or
otherwise modified pursuant to Section 1129 of the Bankruptcy Code or other
applicable Debtor Relief Law, the ABL Obligations shall be deemed to be
discharged when the final payment is made, in cash, in respect of such
Obligations and any obligations pursuant to such new indebtedness shall have
been satisfied.

“Discharge of Term Loan Obligations” shall mean, the time at which all the Term
Loan Obligations (other than contingent indemnification and reimbursement
obligations as to which no claim has been asserted by the Person entitled
thereto) have been paid in full in cash, all letters of credit (if any) under
the Term Loan Credit Agreement have expired or been terminated (other than
letters of credit for which other arrangements reasonably satisfactory to the
Term Loan Agent and each applicable issuing bank (or similar term) under the
Term Loan Credit Agreement) have been made and all Commitments (as defined in
the Term Loan Credit Agreement as in effect on the date hereof) have been
terminated, and any Term Loan Lender Hedge Obligations and Term Loan Cash
Management Obligations have either been paid in full, cash collateralized on
terms reasonably satisfactory to each applicable counterparty (or other
arrangements reasonably satisfactory to the applicable counterparty shall have
been made) or are no longer secured by the Collateral pursuant to the terms of
the Term Loan Credit Agreement; provided that the Discharge of Term Loan
Obligations shall not be deemed to have occurred if such payments are made with
the proceeds of other Term Loan Obligations that constitute an exchange or
replacement for or a Refinancing of such Obligations or Term Loan Obligations,
subject to compliance with Section 9.3.  In the event any class of Term Loan
Obligations is modified and the Obligations in respect thereof are paid over
time or otherwise modified pursuant to Section 1129 of the Bankruptcy Code or
other applicable Debtor Relief Law, such Term Loan Obligations shall be deemed
to be discharged when the final payment is made, in cash, in respect of such
Obligations and any obligations pursuant to such new indebtedness shall have
been satisfied.

“Equity Interests” shall have the meaning given to the term in the Credit
Agreements as in effect on the date hereof.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 6 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

“Excluded ABL Collateral” shall mean the Initial Growth Capex Reserve Account,
in the name of, otherwise held or owned by, each Grantor that is held at Beal
Bank USA and/or any of its affiliates.

“Exercise Any Secured Creditor Remedies” or “Exercise of Any Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

(a)the taking by any Secured Party of any action to enforce or realize upon any
Lien, including the institution of any foreclosure proceedings or the noticing
of any public or private sale pursuant to Article 9 of the Uniform Commercial
Code or other applicable law;

(b)the exercise by any Secured Party of any remedy provided to a secured
creditor on account of a Lien under any of the ABL Loan Documents or the Term
Loan Documents, as applicable, under applicable law, in an Insolvency Proceeding
or otherwise, including the election to retain any of the Common Collateral in
satisfaction of a Lien;

(c)the taking of any action by any Secured Party or the exercise of any right or
remedy by any Secured Party in respect of the collection on, set off against,
marshaling of, injunction respecting or foreclosure on the Common Collateral or
the proceeds thereof;

(d)the appointment, directly or on the application of a Secured Party or of a
trustee, receiver, receiver and manager, interim receiver or similar official of
all or part of the Common Collateral;

(e)the sale, lease, license or other disposition of all or any portion of the
Common Collateral by private or public sale conducted by a Secured Party or by
any other means at the direction of a Secured Party permissible under applicable
law (including, without limitation, any sale, transfer or other disposition
effected pursuant to Section 5.1(a)(ii) or 5.1(b)(ii) hereof);

(f)the exercise of any other right of a secured creditor under Part 6 of Article
9 of the Uniform Commercial Code or under provisions of similar effect or other
applicable law;

(g)the exercise by a Secured Party of any voting rights relating to any Equity
Interest included in the Common Collateral; or

(h)the delivery of any notice, claim or demand relating to the Common Collateral
to any Person (including any securities intermediary, depository bank or
landlord) in possession or control of any Common Collateral;

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Any Secured Creditor Remedies: (i) the filing of a proof of claim
in any Insolvency Proceeding of any Loan Party or seeking adequate protection in
compliance with this Agreement, (ii) the exercise of rights by the ABL Agent
upon the occurrence of a Cash Dominion Trigger Period (as

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 7 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

defined in the ABL Credit Agreement as in effect on the date hereof) of the type
provided in the ABL Credit Agreement as in effect on the date hereof (or any
substantially similar provision in any replacement ABL Credit Agreement),
including the notification of account debtors, depository institutions or any
other Person to deliver proceeds of ABL Priority Collateral to the ABL Agent in
accordance with the ABL Credit Agreement (or any substantially similar provision
in any replacement ABL Credit Agreement), (iii) filing any necessary or
appropriate responsive or defensive pleadings in opposition to any motion,
adversary proceeding or other pleading filed by any Person objecting to or
otherwise seeking disallowance of the claim or Lien of such Agent or Secured
Party, to the extent not in contravention of this Agreement, (iv) subject to the
restrictions set forth in this Section and not otherwise in contravention of
this Agreement, filing any pleadings, objections, motions or agreements which
assert rights or interests available to secured creditors solely with respect to
the Term Loan Priority Collateral, in the case of the Term Loan Secured Parties,
or the ABL Priority Collateral, in the case of the ABL Secured Parties, as
applicable (v) voting on any Plan in any Insolvency Proceeding of any Loan
Party, (vi) the consent by the ABL Agent or the ABL Secured Parties to a going
out of business sale or other disposition by any Grantor of any of the ABL
Priority Collateral (other than after the occurrence of an “Event of Default” as
defined in the ABL Credit Agreement as in effect on the date hereof), (vii) the
changing of advance rates, ineligibles or sublimits by the ABL Agent and the ABL
Secured Parties, (viii) the imposition or modification of the Availability
Reserve (as defined in the ABL Credit Agreement as in effect on the date hereof)
by the ABL Agent, (vix) the acceleration of loans under the ABL Credit Agreement
or the Term Loan Credit Agreement in accordance with the terms hereof, (x) the
consent of the Term Loan Agent to the disposition by any Grantor of any Term
Loan Priority Collateral (other than after the occurrence of an “Event of
Default” as defined in the Term Loan Credit Agreement as in effect on the date
hereof) or (xi) the imposition of a default rate.

“Exit Fees” shall have the meaning set forth in the Term Loan Credit Agreement.

“First Priority Agent” shall mean, with respect to (a) any ABL Priority
Collateral, the ABL Agent, and (b) any Term Loan Priority Collateral, the Term
Loan Agent.

“First Priority Claims” shall mean, with respect to (a) any ABL Priority
Collateral, the ABL Obligations, and (b) any Term Loan Priority Collateral, the
Term Loan Obligations.

“First Priority Secured Parties” shall mean, with respect to (a) any ABL
Priority Collateral, the ABL Secured Parties, and (b) any Term Loan Priority
Collateral, the Term Loan Secured Parties.

“Grantors” shall mean the Parent, Holdings, the Borrower, the other ABL Loan
Parties and the other Term Loan Parties.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 8 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

“Hedging Agreement” shall mean a (i) “Hedge Agreement” as such term is defined
in the Term Loan Credit Agreements or (ii) “Secured Hedge Agreement” as such
term is defined in the ABL Credit Agreement.

“Holdings” shall have the meaning set forth in the preamble to this Agreement.

“Indebtedness” shall (i) in the case of the Term Loan Credit Agreement, shall
mean “Debt” as such term is defined in the Term Loan Credit Agreement in effect
on the date hereof and (ii) in the case of the ABL Credit Agreement, shall have
the meaning provided in the ABL Credit Agreement as in effect on the date
hereof.

“Initial Growth Capex Reserve Account” shall have the meaning give to the term
in the Term Loan Credit Agreement as of the date hereof.

“Insolvency Proceeding” shall mean (a) any case commenced by or against any
Grantor under the Bankruptcy Code or any other Debtor Relief Law, any other
proceeding for the relief of debtors, any other proceeding for the
reorganization, recapitalization or adjustment or marshaling of the assets or
liabilities of any Grantor, any receivership or assignment for the benefit of
creditors relating to any Grantor or any similar case or proceeding relative to
any Grantor or its creditors, as such, or with respect to any material portion
of any Grantor’s property, in each case whether or not voluntary; (b) any
liquidation, dissolution, marshaling of assets or liabilities or other winding
up of or relating to any Grantor, in each case whether or not voluntary and
whether or not involving bankruptcy or insolvency; or (c) any other proceeding
of any type or nature in which substantially all claims of creditors of any
Grantor are determined and any payment or distribution is or may be made on
account of such claims.

“Intellectual Property” shall have the meaning set forth in each of the
Specified Collateral Documents in effect on the date hereof (whether or not such
agreements are then in effect).

“Intercreditor Agreement Joinder” shall mean, with respect to any Grantor or any
New ABL Agent or New Term Loan Agent, an agreement substantially in the form of
Exhibit A hereto, executed by the applicable Grantor, New ABL Agent or New Term
Loan Agent and delivered by it to the Term Loan Agent and the ABL Agent.

“Lien” shall have the meaning given to the term in the Credit Agreements as in
effect on the date hereof.

“Loans” shall mean the collective reference to the ABL Loans and the Term Loans.

“Loss Proceeds Account” shall have the meaning give to the term in the Term Loan
Credit Agreement as of the date hereof.

“New ABL Agent” shall have the meaning set forth in Section 9.3(c).

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 9 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

“New Term Loan Agent” shall have the meaning set forth in Section 9.3(c).

“New York Courts” shall have the meaning set forth in Section 9.7.

“Obligations” shall mean, with respect to any Person, any payment, performance
or other obligations of such Person of any kind, including any liability of such
Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any Insolvency Proceeding.  Without limiting the generality of the
foregoing, the Obligations of any Grantor under any ABL Loan Document or Term
Loan Document include the obligations to pay principal, reimbursement
obligations under letters of credit, interest (including all interest and fees
that, but for the filing of a petition in bankruptcy with respect to any
Grantor, would have accrued on any such obligations, whether or not a claim is
allowed or allowable against such Grantor in such bankruptcy proceeding) or
premium on any Indebtedness, letter of credit commissions (if applicable),
charges, expenses, fees, yield maintenance (including Yield Maintenance Fees (if
applicable)), Exit Fees (if applicable), premiums (including Call Premium (if
applicable)), attorneys’ fees and disbursements, indemnities, and other amounts
payable by such Grantor to reimburse any amount in respect of any of the
foregoing that any ABL Lender or Term Loan Lender, in its sole discretion, many
elect to pay or advance on behalf of such Grantor.

 

“Patent” shall have the meaning set forth in each of the Specified Collateral
Documents in effect on the date hereof (whether or not such agreements are then
in effect).

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“Plan” shall mean any plan of reorganization, plan of liquidation, agreement for
composition, or other type of plan of arrangement proposed in or in connection
with any Insolvency Proceeding under the Bankruptcy Code or any other Debtor
Relief Laws.

“Pledged Collateral” shall mean the Common Collateral in the possession of the
ABL Agent (or its agents or bailees) or a Term Loan Agent (or its agents or
bailees), to the extent that possession thereof perfects a Lien thereon under
the Uniform Commercial Code or other applicable law.

“Prepayment Account” shall have the meaning give to the term in the Term Loan
Credit Agreement as of the date hereof.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 10 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, retire, defease, amend, modify, supplement, amend and restate,
restructure, replace, refund or repay, or to issue other Indebtedness in
exchange or replacement for, such Indebtedness in whole or in part. “Refinanced”
and “Refinancing” shall have correlative meanings.

“Reinvestment Account” shall have the meaning give to the term in the Term Loan
Credit Agreement as of the date hereof.

“Required Lenders” shall mean, with respect to any Credit Agreement, those
Lenders (as defined under the applicable Credit Agreement) the approval of which
is required to approve an amendment or modification of, termination or waiver of
any provision of or consent to any departure from such Credit Agreement (or
would be required to effect such consent under this Agreement if such consent
were treated as an amendment of the Credit Agreement).

“Second Priority Agent” shall mean, with respect to (a) any ABL Priority
Collateral, the Term Loan Agent, and (b) any Term Loan Priority Collateral, the
ABL Agent.

“Second Priority Claims” shall mean, with respect to (a) any ABL Priority
Collateral, the Term Loan Obligations, and (b) any Term Loan Priority
Collateral, the ABL Obligations.

“Second Priority Documents” shall mean, with respect to (a) any ABL Priority
Collateral, the Term Loan Documents, and (b) any Term Loan Priority Collateral,
the ABL Loan Documents.

“Second Priority Secured Parties” shall mean, with respect to (a) any ABL
Priority Collateral, the Term Loan Secured Parties, and (b) any Term Loan
Priority Collateral, the ABL Secured Parties.

“Secured Parties” shall mean the collective reference to the ABL Secured Parties
and the Term Loan Secured Parties.

“Specified ABL Hedging Agreement” shall mean a “Specified Hedge Agreement” as
such term is defined in the ABL Credit Agreement.

“Specified Collateral Documents” shall mean the ABL Security Agreement and the
Term Loan Security Agreement.

“Specified Term Loan Hedging Agreement” shall mean a “Specified Hedge Agreement”
as such term is defined in the Term Loan Credit Agreement.

“Subsidiary” shall mean any “Subsidiary” of Parent under (and as defined in)
each of the Credit Agreements as in effect on the date hereof.

“Term Declined Lien” shall have the meaning set forth in Section 2.3 hereof.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 11 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

“Term DIP Financing” shall have the meaning set forth in Section 6.1.  

“Term Loan Agent” shall have the meaning set forth in the preamble to this
Agreement.

“Term Loan Cash Collateral” shall have the meaning set, forth in Section 6.1.

“Term Loan Cash Management Bank” shall mean any “Qualified Counterparty” (as
defined in the Term Loan Credit Agreement) holding any Term Loan Obligations
constituting Term Loan Lender Cash Management Obligations.

“Term Loan Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, upon which a Lien is granted or purported to be granted
to the Term Loan Agent under any of the Term Loan Collateral Documents,
including the Initial Growth Capex Account.

“Term Loan Collateral Documents” shall have the meaning set forth in the Term
Loan Credit Agreement.

“Term Loan Credit Agreement” shall have the meaning set forth in the recitals to
this Agreement.

“Term Loan Documents” shall mean “Loan Documents” as defined in the Term Loan
Credit Agreement.

“Term Loan Guarantors” shall mean the “Guarantors” as defined in the Term Loan
Credit Agreement.

“Term Loan Hedge Bank” shall mean each “Qualified Counterparty” (as defined in
the Term Loan Credit Agreement) party to a Specified Term Loan Hedging
Agreement.

“Term Loan Lender Cash Management Obligations” shall mean “Cash Management
Obligations” as defined in the Term Loan Credit Agreement.

“Term Loan Lender Hedging Obligations” shall mean all amounts owing under any
Specified Term Loan Hedging Agreement.

“Term Loan Lenders” shall have the meaning set forth in the preamble to this
Agreement.

“Term Loan Obligations” shall mean any and all Obligations of every nature of
each Term Loan Party from time to time owed to the Term Loan Secured Parties, or
any of them, under, in connection with, or evidenced or secured by any Term Loan
Document, including, without limitation, all the “Obligations,” or similar term
as defined in the Term Loan Credit Agreement as in effect on the date hereof.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 12 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

“Term Loan Parties” shall mean the “Loan Parties” as defined in the Term Loan
Credit Agreement.

“Term Loan Priority Collateral” shall mean all Common Collateral other than ABL
Priority Collateral, and all collateral security and guarantees with respect to
any Term Loan Priority Collateral, and all cash, Money, Instruments, Securities,
Financial Assets and Deposit Accounts directly received as proceeds of, or
constituting, any Term Loan Priority Collateral, including, without limitation,
Equipment, Inventory sold, licensed, assigned or otherwise disposed of a third
party not in connection with the provision of services, Intellectual Property,
the Loss Proceeds Account, the Prepayment Account and the Reinvestment Account
(each as defined the Term Loan Credit Agreement as in effect on the date
hereof).

“Term Loan Recovery” shall have the meaning set forth in Section 6.5 hereof.

“Term Loan Secured Parties” shall mean any Term Loan Cash Management Bank and
any Term Loan Hedge Bank, together with the Term Loan Agent and the Term Loan
Lenders and any other Secured Parties under, and as defined in the Term Loan
Credit Agreement.

“Term Loans” shall mean the “Loans” as defined in the Term Loan Credit
Agreement.

“Term Loan Standstill Period” shall have the meaning set forth in Section
3.1(a).

“Term Security Agreement” shall mean the Term Loan Guarantee and Collateral
Agreement, dated as of the date hereof among the Parent Holdings, the other Term
Loan Parties party thereto and the Term Loan Agent, as amended, restated,
supplemented or otherwise modified from time to time.

“Trademark” shall have the meaning set forth in each of the Specified Collateral
Documents, each as in effect on the date hereof (whether or not such agreements
are then in effect).

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that if, by reason
of mandatory provisions of law, perfection or the effect of perfection or
non-perfection or the priority of a security interest in any Collateral or the
availability of any remedy is governed by the Uniform Commercial Code as in
effect in a United States jurisdiction other than New York, “Uniform Commercial
Code” means the Uniform Commercial Code as in effect in such other United States
jurisdiction for purposes of the provisions of any Loan Document relating to
such perfection or effect of perfection or non-perfection or priority or
availability of such remedy, as the case may be.

“Yield Maintenance Fees” shall have the meaning set forth in the Term Loan
Credit Agreement.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 13 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Rules of Construction

.  Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the term “including” is not limiting and shall be deemed to be followed
by the phrase “without limitation,” and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder” and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement.  Article, section, subsection, clause, schedule and exhibit
references herein are to this Agreement unless otherwise specified.  Any
reference in this Agreement to any agreement, instrument or document shall
include all alterations, amendments, changes, restatements, extensions,
modifications, renewals, substitutions, joinders and supplements thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, restatements, extensions, modifications, renewals,
substitutions, joinders and supplements set forth herein).  Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns.  Except as otherwise provided herein, any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation.

UCC Definitions

.  The following terms, which are defined in uncapitalized form or otherwise
used in the Uniform Commercial Code are used herein as so defined or used, as
the context requires:

Accounts, Cash Equivalents, Chattel Paper, Deposit Account, Document, Document
of Title, Electronic Chattel Paper, Equipment, Financial Asset, Fixtures,
General Intangible, Instrument, Inventory, Letter-of-Credit Right, Money,
Payment Intangible, Proceeds, Records, Securities, Securities Account, Security
Entitlement, Supporting Obligation and Tangible Chattel Paper.

Section 2PRIORITY OF LIENS.

Subordination of Liens

.  Notwithstanding (i) the date, time, method, manner or order of filing or
recordation of any document or instrument or grant, attachment or perfection
(including any defect or deficiency or alleged defect or deficiency in any of
the foregoing) of any Liens granted to the ABL Agent for the benefit of the ABL
Secured Parties on the Common Collateral or of any Liens granted to the Term
Loan Agent for the benefit of the Term Loan Secured Parties on the Common
Collateral, (ii) any provision of the UCC, the Bankruptcy Code, or any other
applicable Debtor Relief Law or other law or the ABL Loan Documents or the Term
Loan Documents, (iii) whether the ABL Agent or the Term Loan Agent, either
directly or through agents, holds possession of, or has control over, all or any
part of the Common Collateral, (iv) the fact that any such Liens may be
subordinated, voided, avoided, invalidated or lapsed or (v) any other
circumstance of any kind or nature whatsoever, the ABL Agent, on behalf of
itself and each ABL Secured Party, and the Term Loan Agent, on behalf of itself
and each applicable Term Loan Secured Party, hereby agree that:

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 14 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

(a)any Lien on the ABL Priority Collateral securing any ABL Obligations now or
hereafter held by or on behalf of the ABL Agent or any ABL Secured Parties or
any agent, trustee, receiver, interim receiver or similar Person therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall have priority over and be senior in all respects
and prior to any Lien on the ABL Priority Collateral securing any Term Loan
Obligations,

(b)any Lien on the ABL Priority Collateral securing any Term Loan Obligations,
now or hereafter held by or on behalf of a Term Loan Agent, any Term Loan
Secured Parties or any agent, trustee, receiver, interim receiver or similar
Person therefor regardless of how acquired, whether by grant, statute, operation
of law, subrogation or otherwise, shall be junior and subordinate in all
respects to all Liens on the ABL Priority Collateral securing any ABL
Obligations,

(c)any Lien on the Term Loan Priority Collateral securing any Term Loan
Obligations now or hereafter held by or on behalf of the Term Loan Agent, any
Term Loan Secured Parties or any agent, trustee, receiver, interim receiver or
similar Person therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Term Loan Priority
Collateral securing any ABL Obligations, and

(d)any Lien on the Term Loan Priority Collateral securing any ABL Obligations,
now or hereafter held by or on behalf of the ABL Agent or any ABL Secured
Parties or any agent, trustee, receiver, interim receiver or similar Person
therefor regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Term Loan Priority Collateral securing any Term Loan
Obligations.

All Liens on the ABL Priority Collateral securing any ABL Obligations shall be
and remain senior in all respects and prior to all Liens on the ABL Priority
Collateral securing any Term Loan Obligations for all purposes, whether or not
such Liens securing any ABL Obligations are subordinated to any Lien securing
any other obligation of the Borrower, any other Grantor or any other
Person.  All Liens on the Term Loan Priority Collateral securing any Term Loan
Obligations shall be and remain senior in all respects and prior to all Liens on
the Term Loan Priority Collateral securing any ABL Obligations for all purposes,
whether or not such Liens securing any Term Loan Obligations are subordinated to
any Lien securing any other obligation of the Borrower, any other Grantor or any
other Person.

Prohibition on Contesting Liens

.  The ABL Agent, for itself and on behalf of each ABL Secured Party, and the
Term Loan Agent, for itself and on behalf of each Term Loan Secured Party,
agrees that it shall not (and hereby waives any right to) take any action to
challenge, contest or support any other Person in contesting or challenging,
directly or indirectly, in any proceeding

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 15 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

(including any Insolvency Proceeding), the validity, perfection, priority or
enforceability of (a) any Lien securing any ABL Obligations held (or purported
to be held) by or on behalf of the ABL Agent or any of the ABL Secured Parties
or any agent, or trustee, receiver, interim receiver or similar Person therefor
in any ABL Collateral or (b) a Lien securing any Term Loan Obligations held (or
purported to be held) by or on behalf of any Term Loan Secured Party in any Term
Loan Collateral, as the case may be; provided, however, that nothing in this
Agreement shall be construed (x) to prevent or impair the rights of the ABL
Agent or any ABL Secured Party to enforce this Agreement (including the priority
of the Liens securing the ABL Obligations as provided in Section 2.1 with
respect to any ABL Priority Collateral) or any of the ABL Loan Documents or (y)
to prevent or impair the rights of a Term Loan Agent or any Term Loan Secured
Party to enforce this Agreement (including the priority of the Liens securing
the Term Loan Obligations as provided in Section 2.1 with respect to any Term
Loan Priority Collateral) or any of the Term Loan Documents.

2.3No New Liens.

(a)So long as the Discharge of ABL Obligations has not occurred, the Term Loan
Agent agrees, for itself and on behalf of each applicable Term Loan Secured
Party, whether or not any Insolvency Proceeding has been commenced by or against
the Borrower, or any other Grantor, that it shall not, except as otherwise
provided herein, acquire or hold any Lien on any assets of the Borrower or any
other Grantor securing any Term Loan Obligations that, to the extent permissible
under applicable law, are not also subject to the Liens in respect of the ABL
Obligations under the ABL Loan Documents; provided that this provision will not
be violated with respect to any ABL Obligations if the ABL Agent is given a
reasonable opportunity to accept a Lien on any asset or property and the ABL
Agent states in writing that the ABL Loan Documents in respect thereof prohibit
the ABL Agent from accepting a Lien on such asset or property or the ABL Agent
otherwise expressly declines to accept a Lien on such asset or property (any
such prohibited or declined Lien, an “ABL Declined Lien”).  If the Term Loan
Agent or any Term Loan Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any collateral of a Grantor that is not also subject
to the Liens in respect of the ABL Obligations under the ABL Loan Documents
(other than an ABL Declined Lien), then the Term Loan Agent shall, to the extent
permissible under applicable law, without the need for any further consent of
any party and notwithstanding anything to the contrary in any other document, be
deemed to also hold and have held such Lien for the benefit of the ABL Agent as
security for the ABL Obligations (subject to the Lien priority and other terms
hereof) and shall promptly notify the ABL Agent in writing of the existence of
such Lien and in any event take such actions as may be requested by the ABL
Agent to assign or release such Liens to the ABL Agent (and/or its designees) as
security for the ABL Obligations.

(b)So long as the Discharge of Term Loan Obligations has not occurred, the ABL
Agent agrees, for itself and on behalf of each ABL Secured Party, whether or not
any Insolvency Proceeding has been commenced by or against the Borrower, or any
other Grantor, that

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 16 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

it shall not, except as otherwise provided herein, acquire or hold any Lien on
any assets of the Borrower or any other Grantor securing any ABL Obligations
that, to the extent permissible under applicable law, are not also subject to
the Liens in respect of the Term Loan Obligations under the Term Loan Documents;
provided that this provision will not be violated with respect to any Term Loan
Obligations if the Term Loan Agent is given a reasonable opportunity to accept a
Lien on any asset or property and the Term Loan Agent states in writing that the
Term Loan Documents in respect thereof prohibit the Term Loan Agent from
accepting a Lien on such asset or property or the Term Loan Agent otherwise
expressly declines to accept a Lien on such asset or property (any such
prohibited or declined Lien, a “Term Declined Lien”).  If the ABL Agent or any
ABL Secured Party shall (nonetheless and in breach hereof) acquire or hold any
Lien on any collateral of a Grantor that is not also subject to the Liens in
respect of the Term Loan Obligations under the Term Loan Documents (other than a
Term Declined Lien), then the ABL Agent shall, to the extent permissible under
applicable law, without the need for any further consent of any party and
notwithstanding anything to the contrary in any other document, be deemed to
also hold and have held such Lien for the benefit of the Term Loan Agent as
security for the Term Loan Obligations (in each case, subject to the Lien
priority and other terms hereof) and shall promptly notify the Term Loan Agent
in writing of the existence of such Lien and in any event take such actions as
may be requested by the Term Loan Agent to assign or release such Liens to the
Term Loan Agent (and/or its designees) as security for the Term Loan
Obligations.

Notwithstanding anything in this Agreement to the contrary, Excluded ABL
Collateral shall only constitute Term Loan Collateral subject to a lien in favor
of the Term Loan Agent and shall in no event constitute ABL Collateral or Common
Collateral and shall not be subject to a lien in favor of the ABL Agent
hereunder or under any ABL Document.

Perfection of Liens

.  With respect to any portion of the Common Collateral, except as expressly set
forth in Section 5.5, neither the First Priority Agent nor the First Priority
Secured Parties shall be responsible for perfecting and maintaining the
perfection of Liens with respect to the Common Collateral for the benefit of the
Second Priority Agent and the Second Priority Secured Parties.  The provisions
of this Agreement are intended solely to govern the respective Lien priorities
as between the ABL Secured Parties as a class, on the one hand, and the Term
Loan Secured Parties as a class, on the other hand, and shall not impose on the
ABL Agent, the Term Loan Agent, the ABL Secured Parties, the Term Loan Secured
Parties or any agent, trustee, receiver, interim receiver or similar Person
therefor any obligations in respect of the disposition of proceeds of any Common
Collateral that would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

2.5Waiver of Marshaling.

(a)Until the Discharge of ABL Obligations, the Term Loan Agent, on behalf of
itself and the applicable Term Loan Secured Parties, agrees not to assert and
hereby waives, to

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 17 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshaling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the ABL Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law with respect to
the ABL Priority Collateral.

(b)Until the Discharge of Term Loan Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshaling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Loan Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law with
respect to the Term Loan Priority Collateral.

Section 3ENFORCEMENT.

3.1Exercise of Remedies.

(a)So long as the Discharge of ABL Obligations has not occurred, whether or not
any Insolvency Proceeding has been commenced by or against the Borrower or any
other Grantor, subject to Section 5.6 and 6.2, (i) no Term Loan Agent or Term
Loan Secured Party will (x) Exercise Any Secured Creditor Remedies or seek to
Exercise Any Secured Creditor Remedies (including setoff or recoupment) with
respect to any ABL Priority Collateral, or institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure),
(y) contest, protest or object to any foreclosure proceeding or action brought
with respect to the ABL Priority Collateral by the ABL Agent or any ABL Secured
Party in respect of the ABL Obligations, the exercise of any right by the ABL
Agent or any ABL Secured Party (or any agent or sub-agent on their behalf) in
respect of the ABL Obligations, or any other exercise by any such party of any
rights and remedies relating to the ABL Priority Collateral under the ABL Loan
Documents or otherwise in respect of ABL Obligations, or (z) object to the
forbearance by the ABL Secured Parties from bringing or pursuing any foreclosure
proceeding or action or any other Exercise of Any Secured Creditor Remedies
relating to the ABL Priority Collateral in respect of ABL Obligations and (ii)
except as otherwise provided herein, the ABL Agent and the ABL Secured Parties
shall have the exclusive right to enforce rights, exercise remedies (including
setoff and the right to credit bid their debt) and make determinations regarding
the release, disposition or restrictions with respect to the ABL Priority
Collateral without any consultation with or the consent of the Term Loan Agent
or any Term Loan Secured Party; provided, however, that (A) in any Insolvency
Proceeding commenced by or against the Borrower or any other Grantor, the Term
Loan Agent may file a proof of claim or statement of interest with respect to
the Term Loan Obligations, and (B) the Term Loan Agent may take any action (not
adverse to the Liens on the ABL Priority Collateral securing the ABL
Obligations, or the rights of the ABL Agent or the ABL Secured Parties to
exercise remedies in respect thereof) in order to create, prove, perfect,
preserve

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 18 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

or protect (but not enforce) its rights in, and perfection and priority of its
Lien on, the ABL Priority Collateral; provided, further, that the Term Loan
Agent or any Term Loan Lender may exercise any or all of such rights, powers, or
remedies after a period of at least 180 days has elapsed since (1) a Term Loan
Agent has declared the existence of an “Event of Default” under the Term Loan
Credit Agreement, accelerated (to the extent such amount was not already due and
owing) the payment of the principal amount of all Term Loan Obligations and
demanded payment thereof and (2) the ABL Agent has received notice thereof from
the Term Loan Agent; provided further, however, that neither the Term Loan Agent
nor any other Term Loan Secured Party shall exercise any rights or remedies with
respect to the ABL Priority Collateral if, notwithstanding the expiration of
such 180 day period, the ABL Agent or the other ABL Lenders (A) shall have
commenced, whether before or after the expiration of such 180 day period and be
diligently pursuing the exercise of their rights, powers, or remedies with
respect to all or any material portion of the ABL Priority Collateral (prompt
written notice of such exercise to be given to the Term Loan Agent), or
(B) shall have been stayed by operation of law or any court order from pursuing
any such exercise of remedies (including any “automatic stay” during an
Insolvency Proceeding) (the period during which the Term Loan Agent and the Term
Loan Secured Parties may not pursuant to this Section 3.1(a)(ii) exercise any
rights, powers or remedies with respect to the ABL Priority Collateral, the
“Term Loan Standstill Period”). In exercising rights and remedies with respect
to the ABL Priority Collateral, the ABL Agent and the ABL Secured Parties may
enforce the provisions of the ABL Loan Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion consistent with the terms of the ABL Loan
Documents and this Agreement.  Such exercise and enforcement shall include the
rights of an agent appointed by them to sell or otherwise dispose of ABL
Priority Collateral or other collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code or other
applicable law and of a secured creditor under Debtor Relief Laws of any
applicable jurisdiction.

(b)So long as the Discharge of Term Loan Obligations has not occurred, whether
or not any Insolvency Proceeding has been commenced by or against the Borrower,
or any other Grantor, subject to Section 5.6 and 6.2, (i) no ABL Agent or ABL
Secured Party will (x) Exercise Any Secured Creditor Remedies or seek to
Exercise Any Secured Creditor Remedies (including setoff or recoupment) with
respect to any Term Loan Priority Collateral, or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure but excluding any exercise of cash dominion), (y) contest, protest
or object to any foreclosure proceeding or action brought with respect to the
Term Loan Priority Collateral by the Term Loan Agent or any Term Loan Secured
Party in respect of the Term Loan Obligations, the exercise of any right by the
Term Loan Agent or any Term Loan Secured Party (or any agent or sub-agent on
their behalf) in respect of the Term Loan Obligations, or any other exercise by
any such party of any rights and remedies relating to the Term Loan Priority
Collateral under the Term Loan Documents or otherwise in respect of Term Loan
Obligations, or (z) object to the forbearance by the Term Loan Secured Parties
from bringing or pursuing any foreclosure proceeding or action or

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 19 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

any other Exercise of Any Secured Creditor Remedies relating to the Term Loan
Priority Collateral in respect of Term Loan Obligations and (ii) except as
otherwise provided herein, the Term Loan Agent and the Term Loan Secured Parties
shall have the exclusive right to enforce rights, exercise remedies (including
setoff and the right to credit bid their debt) and make determinations regarding
the release, disposition or restrictions with respect to the Term Loan Priority
Collateral without any consultation with or the consent of the ABL Agent or any
ABL Secured Party; provided, however, that (A) in any Insolvency Proceeding
commenced by or against the Borrower or any other Grantor, the ABL Agent may
file a proof of claim or statement of interest with respect to the ABL
Obligations and (B) the ABL Agent may take any action (not adverse to the  Liens
on the Term Loan Priority Collateral securing the Term Loan Obligations, or the
rights of the Term Loan Agent or the Term Loan Secured Parties to exercise
remedies in respect thereof) in order to create, prove, perfect, preserve or
protect (but not enforce) its rights in, and perfection and priority of its Lien
on, the Term Loan Priority Collateral; provided, further, that the ABL Agent or
any ABL Lender may exercise any or all of such rights, powers, or remedies after
a period of a least 180 days has elapsed since (1) the ABL Agent has declared
the existence of an “Event of Default” under the ABL Credit Agreement,
accelerated (to the extent such amount was not already due and owing) the
payment of the principal amount of all ABL Obligations, and demanded payment
thereof and (2) the Term Loan Agent has received notice thereof from the ABL
Agent; provided further, however, that neither the ABL Agent nor any other ABL
Lender shall exercise any rights or remedies with respect to the Term Loan
Priority Collateral if, notwithstanding the expiration of such 180 day period,
the Term Loan Agent or the other Term Loan Lenders (A) shall have commenced,
whether before or after the expiration of such 180 day period and be diligently
pursuing the exercise of their rights, powers, or remedies with respect to all
or any material portion of the Term Loan Priority Collateral (prompt written
notice of such exercise to be given to the ABL Agent), or (B) shall have been
stayed by operation of law or any court order from pursuing any such exercise of
remedies (including any “automatic stay” during an Insolvency Proceeding) (the
period during which the ABL Agent and the ABL Lenders may not pursuant to this
Section 3.1(b)(ii) exercise any rights, powers or remedies with respect to the
Term Loan Priority Collateral, the “ABL Standstill Period”).  In exercising
rights and remedies with respect to the Term Loan Priority Collateral, the Term
Loan Agent and the Term Loan Secured Parties may enforce the provisions of the
Term Loan Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion
consistent with the terms of the Term Loan Documents.  Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Term Loan Priority Collateral or other collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code or other applicable law and of a secured creditor under Debtor
Relief Laws of any applicable jurisdiction.

(c)So long as the Discharge of ABL Obligations has not occurred, the Term Loan
Agent, on behalf of itself and each applicable Term Loan Secured Party, agrees
that it will not take or receive any ABL Priority Collateral or any proceeds of
ABL Priority Collateral in

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 20 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

connection with the exercise of any right or remedy (including setoff or
recoupment) with respect to any ABL Priority Collateral or otherwise.  Without
limiting the generality of the foregoing, unless and until the Discharge of ABL
Obligations has occurred, except as expressly provided in the provisos in clause
(ii) of Section 3.1(a), the sole right of the Term Loan Agent and the Term Loan
Secured Parties with respect to the ABL Priority Collateral is to hold a Lien on
the ABL Priority Collateral pursuant to the Term Loan Documents for the period
and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of ABL Obligations has occurred.  So long
as the Discharge of Term Loan Obligations has not occurred, the ABL Agent, on
behalf of itself and each ABL Secured Party, agrees that it will not take or
receive any Term Loan Priority Collateral or any proceeds of Term Loan Priority
Collateral in connection with the exercise of any right or remedy (including
setoff or recoupment) with respect to any Term Loan Priority Collateral or
otherwise.  Without limiting the generality of the foregoing, unless and until
the Discharge of Term Loan Obligations has occurred, except as expressly
provided in the provisos in clause (ii) of Section 3.1(b), the sole right of the
ABL Agent and the ABL Secured Parties with respect to the Term Loan Priority
Collateral is to hold a Lien on the Term Loan Priority Collateral pursuant to
the ABL Loan Documents for the period and to the extent granted therein and to
receive a share of the proceeds thereof, if any, after the Discharge of Term
Loan Obligations has occurred.

(d)Subject to the provisos in clause (ii) of Section 3.1(a) above and Section
5.6 and 6.2, (i) the Term Loan Agent, for itself and on behalf of each
applicable Term Loan Secured Party, agrees that the Term Loan Agent and the Term
Loan Secured Parties will not take any action that would hinder any Exercise of
Any Secured Creditor Remedies undertaken by the ABL Agent or the ABL Secured
Parties with respect to the ABL Priority Collateral under the ABL Loan
Documents, including any sale, lease, exchange, transfer or other disposition of
the ABL Priority Collateral, whether by foreclosure or otherwise, and (ii) the
Term Loan Agent, for itself and on behalf of each applicable Term Loan Secured
Party, hereby waives any and all rights it or any such Term Loan Secured Party
may have as a junior lien creditor or otherwise with respect to the ABL Priority
Collateral to object to the manner in which the ABL Agent or the ABL Secured
Parties seek to enforce or collect the ABL Obligations with respect to the ABL
Priority Collateral or the Liens granted in any of the ABL Priority Collateral,
regardless of whether any action or failure to act by or on behalf of the ABL
Agent or ABL Secured Parties is adverse to the interests of the Term Loan
Secured Parties in the ABL Priority Collateral.  Subject to the provisos in
clause (ii) of Section 3.1(b) above and Section 5.6, (i) the ABL Agent, for
itself and on behalf of each ABL Secured Party, agrees that the ABL Agent and
the ABL Secured Parties will not take any action that would hinder any Exercise
of Any Secured Creditor Remedies undertaken by the Term Loan Agent or the Term
Loan Secured Parties with respect to the Term Loan Priority Collateral under the
Term Loan Documents, including any sale, lease, exchange, transfer or other
disposition of the Term Loan Priority Collateral, whether by foreclosure or
otherwise, and (ii) the ABL Agent, for itself and on behalf of each ABL Secured
Party, hereby waives any and all rights it or any ABL Secured Party may have as
a junior lien creditor or otherwise with respect to the Term Loan Priority
Collateral to object to the manner in which the Term Loan Agent or the Term Loan

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 21 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Secured Parties seek to enforce or collect the Term Loan Obligations with
respect to the Term Loan Priority Collateral or the Liens granted in any of the
Term Loan Priority Collateral, regardless of whether any action or failure to
act by or on behalf of the Term Loan Agent or Term Loan Secured Parties is
adverse to the interests of the ABL Secured Parties in the Term Loan Priority
Collateral.

(e)The Term Loan Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Term Loan Document shall be deemed to
restrict in any way the rights and remedies of the ABL Agent or the ABL Secured
Parties with respect to the ABL Priority Collateral as set forth in this
Agreement and the ABL Loan Documents.  The ABL Agent hereby acknowledges and
agrees that no covenant, agreement or restriction contained in any ABL Loan
Document shall be deemed to restrict in any way the rights and remedies of the
Term Loan Agent or the Term Loan Secured Parties with respect to the Term Loan
Priority Collateral as set forth in this Agreement and the Term Loan Documents.

3.2Actions Upon Breach.

(a)If any Term Loan Secured Party, in contravention of the terms of this
Agreement, in any way takes or attempts or threatens to take any action with
respect to the ABL Priority Collateral (including any attempt to realize upon or
enforce any remedy with respect to this Agreement except as provided in the
provisos to Section 3.1(a)(ii)), this Agreement shall create an irrebuttable
presumption and admission by such Term Loan Secured Party that relief against
such Term Loan Secured Party by injunction, specific performance and/or other
appropriate equitable relief is necessary to prevent irreparable harm to the ABL
Secured Parties, it being understood and agreed by the Term Loan Agent on behalf
of each applicable Term Loan Secured Party that (i) the ABL Secured Parties’
damages from its actions may at that time be difficult to ascertain and may be
irreparable, and (ii) each Term Loan Secured Party waives any defense that the
Grantors and/or the ABL Secured Parties cannot demonstrate damage and/or be made
whole by the awarding of damages.

(b)If any ABL Secured Party, in contravention of the terms of this Agreement, in
any way takes or attempts or threatens to take any action with respect to the
Term Loan Priority Collateral (including any attempt to realize upon or enforce
any remedy with respect to this Agreement except as provided in the provisos to
Section 3.1(b)(ii)), this Agreement shall create an irrebuttable presumption and
admission by such ABL Secured Party that relief against such ABL Secured Party
by injunction, specific performance and/or other appropriate equitable relief is
necessary to prevent irreparable harm to the Term Loan Secured Parties, it being
understood and agreed by the ABL Agent on behalf of each ABL Secured Party that
(i) the applicable Term Loan Secured Parties’ damages from its actions may at
that time be difficult to ascertain and may be irreparable, and (ii) each ABL
Secured Party waives any defense that the Grantors and/or the Term Loan Secured
Parties cannot demonstrate damage and/or be made whole by the awarding of
damages.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 22 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Section 4PAYMENTS.

Revolving Nature of ABL Obligations

.  The Term Loan Agent on behalf of itself and the Term Loan Lenders, expressly
acknowledges and agrees that (i) the ABL Credit Agreement includes a revolving
commitment, that in the ordinary course of business the ABL Agent and the ABL
Lenders will apply payments and make advances thereunder, and that no
application of any ABL Priority Collateral or the release of any Lien by the ABL
Agent upon any portion of the ABL Priority Collateral in connection with a
permitted disposition by the Grantors under the ABL Credit Agreement and the
Term Loan Credit Agreement shall constitute the Exercise of Any Secured Creditor
Remedies under this Agreement; (ii) the amount of the ABL Obligations that may
be outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that subject to Sections 5.3 and 9.3, the terms of
the ABL Obligations may be modified, extended or amended from time to time, and
that the aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the Term Loan Secured
Parties and without affecting the provisions hereof; and (iii) all ABL Priority
Collateral or the proceeds thereof received by the ABL Agent may be applied,
reversed, reapplied, credited or reborrowed, in whole or in part, to the ABL
Obligations at any time in accordance with the provisions of this Agreement;
provided, however, that from and after the date on which the ABL Agent (or any
ABL Lender) commences the Exercise of Any Secured Creditor Remedies or the date
on which an Insolvency Proceeding commences, all ABL Priority Collateral and the
proceeds thereof received by the ABL Agent or any ABL Lender shall, except as
otherwise provided in Section 6, shall be applied as specified in this Section
4.  The Lien Priority shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the ABL
Obligations or the Term Loan Obligations, or any portion thereof.

Application of Proceeds of ABL Priority Collateral

.  The ABL Agent and the Term Loan Agent hereby agree that all ABL Priority
Collateral and the proceeds thereof, including (x) whatever is recoverable or
recovered when any ABL Priority Collateral is sold, exchanged, collected, or
disposed of, whether voluntarily or involuntarily, including any additional or
replacement ABL Priority Collateral provided during any Insolvency Proceeding
and any payment or property received during an Insolvency Proceeding on account
of, or from, ABL Priority Collateral, an interest in the ABL Priority Collateral
or the value of any ABL Priority Collateral and (y) any distribution received in
respect of any of the foregoing or in respect of any Lien on any ABL Priority
Collateral or any “secured claim” within the meaning of section 506(a) of the
Bankruptcy Code to the extent such claim is secured by ABL Priority Collateral,
in each case, received by either of them from the Exercise of Any Secured
Creditor Remedies, or in connection with any Insolvency Proceeding (including
for this purpose, any sale, transfer or other disposition of all or any portion
of the ABL Priority Collateral by a Grantor with the consent of the ABL Agent

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 23 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

at any time that an Event of Default under the ABL Credit Agreement has occurred
and is continuing), shall, except as otherwise expressly provided in Section
6.10, shall be applied:

(a)first, to the payment of the ABL Obligations in accordance with the ABL Loan
Documents until a Discharge of ABL Obligations has occurred;

(b)second, to the payment of the Term Loan Obligations in accordance with the
Term Loan Documents until a Discharge of Term Loan Obligations has occurred; and

(c)third, the balance, if any, to the Grantors or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

Application of Proceeds of Term Loan Priority Collateral

.  The ABL Agent and the Term Loan Agent hereby agree that all Term Loan
Priority Collateral and proceeds thereof, including (x) whatever is recoverable
or recovered when any Term Priority Collateral is sold, exchanged, collected, or
disposed of, whether voluntarily or involuntarily, including any additional or
replacement Term Priority Collateral provided during any Insolvency Proceeding
and any payment or property received during an Insolvency Proceeding on account
of, or from, Term Priority Collateral, an interest in the Term Priority
Collateral or the value of any Term Priority Collateral and (y) any distribution
received in respect of any of the foregoing or in respect of any Lien on any
Term Priority Collateral or any “secured claim” within the meaning of section
506(a) of the Bankruptcy Code to the extent such claim is secured by Term
Priority Collateral, in each case received by either of them from the Exercise
of Any Secured Creditor Remedies, or in connection with any Insolvency
Proceeding (including for this purpose, any sale, transfer or other disposition
of all or any portion of the Term Loan Priority Collateral by a Grantor with the
consent of the Term Loan Agent at any time that an Event of Default under the
Term Loan Credit Agreement has occurred and is continuing), shall, except as
otherwise expressly provided in Section 6.10, shall be applied:

(a)first, to the payment of the Term Loan Obligations in accordance with the
Term Loan Documents until a Discharge of Term Loan Obligations has occurred;

(b)second, to the payment of the ABL Obligations in accordance with the ABL Loan
Documents until a Discharge of ABL Obligations has occurred; and

(c)third, the balance, if any, to the Grantors or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

4.4Payments Over.

(a)Any ABL Priority Collateral or proceeds thereof including (x) whatever is
recoverable or recovered when any ABL Priority Collateral is sold, exchanged,
collected, or disposed of, whether voluntarily or involuntarily (including any
additional or replacement ABL

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 24 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Priority Collateral provided during any Insolvency Proceeding and any payment or
property received during an Insolvency Proceeding or otherwise) on account of,
or from, ABL Priority Collateral, an interest in the ABL Priority Collateral or
the value of any ABL Priority Collateral and (y) any distribution received in
respect of any of the foregoing or in respect of any Lien on any ABL Priority
Collateral or any “secured claim” within the meaning of section 506(a) of the
Bankruptcy Code to the extent such claim is secured by ABL Priority Collateral,
received by the Term Loan Agent or any Term Loan Secured Party in connection
with the Exercise of Any Secured Creditor Remedy relating to the ABL Priority
Collateral or otherwise (including as a result of misdirected proceeds) shall be
segregated and held in trust for the benefit of and forthwith paid over to the
ABL Agent (and/or its designees) for the benefit of the ABL Secured Parties in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct.  The ABL Agent is hereby authorized
to make any such endorsements as agent for the Term Loan Agent or any such Term
Loan Secured Party.  This authorization is coupled with an interest and is
irrevocable.

(b)Any Term Loan Priority Collateral or proceeds thereof including (x) whatever
is recoverable or recovered when any Term Priority Collateral is sold,
exchanged, collected, or disposed of, whether voluntarily or involuntarily
(including any additional or replacement Term Priority Collateral provided
during any Insolvency Proceeding and any payment or property received during an
Insolvency Proceeding or otherwise) on account of, or from, Term Priority
Collateral, an interest in the Term Priority Collateral or the value of any Term
Priority Collateral and (y) any distribution received in respect of any of the
foregoing or in respect of any Lien on any Term Priority Collateral or any
“secured claim” within the meaning of section 506(a) of the Bankruptcy Code to
the extent such claim is secured by Term Priority Collateral, received by the
ABL Agent or any ABL Secured Party in connection with the Exercise of Any
Secured Creditor Remedy relating to the Term Loan Priority Collateral or
otherwise (including as a result of misdirected proceeds) or shall be segregated
and held in trust for the benefit of and forthwith paid over to the Term Loan
Agent (and/or its designees) for the benefit of the Term Loan Secured Parties in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct.  The Term Loan Agent is hereby
authorized to make any such endorsements as agent for the ABL Agent or any such
ABL Secured Party.  This authorization is coupled with an interest and is
irrevocable.

(c)Promptly upon the Discharge of ABL Obligations, the ABL Agent shall deliver
written notice confirming the same to the Term Loan Agent; provided that the
failure to give any such notice shall not result in any liability of the ABL
Agent or the ABL Secured Parties hereunder or in the modification, alteration,
impairment, or waiver of the rights of any party hereunder.  Promptly upon the
Discharge of Term Loan Obligations, the Term Loan Agent shall deliver written
notice confirming the same to the ABL Agent; provided that the failure to give
any such notice shall not result in any liability of the Term Loan Agent or the
Term Loan Secured Parties hereunder or in the modification, alteration,
impairment, or waiver of the rights of any party hereunder.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 25 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Section 5OTHER AGREEMENTS.

5.1Releases.

(a)If, at any time any Grantor or the holder of any ABL Obligations delivers
notice to the Term Loan Agent that any ABL Priority Collateral is sold,
transferred or otherwise disposed of (including for such purpose, in the case of
the sale of Equity Interest of any Subsidiary, any ABL Priority Collateral held
by such Subsidiary or any direct or indirect Subsidiary thereof) or any other
release of ABL Priority Collateral has occurred in accordance with the
provisions of the ABL Credit Agreement:

(i)in a transaction permitted under the ABL Credit Agreement and the Term Loan
Credit Agreement; or

(ii)during the existence of any Event of Default under (and as defined in, as in
effect on the date hereof) the ABL Credit Agreement by the owner of such ABL
Priority Collateral (to the extent the ABL Agent has consented to such sale,
transfer or disposition) or by the ABL Agent in connection with the Exercise of
Any Secured Creditor Remedies;

then (whether or not any Insolvency Proceeding is pending at the time) the Liens
in favor of the Term Loan Secured Parties upon such ABL Priority Collateral will
automatically be released and discharged as and when, but only to the extent,
such Liens on such ABL Priority Collateral securing ABL Obligations (and, as
applicable, the guarantee granted by any Term Loan Guarantor that, as a result
of such sale, transfer or other disposition is no longer a Subsidiary of
Holdings) are released and discharged; provided that the proceeds of such sale,
transfer or other disposition shall be applied as specified in the ABL Credit
Agreement; provided, further, that if the Exercise of Any Secured Creditor
Remedies has occurred in respect of any ABL Obligations such proceeds shall be
applied in accordance with Section 4 hereof.  Upon delivery to the Term Loan
Agent of a notice from the ABL Agent stating that any release or discharge of
Liens by the ABL Agent securing or supporting the ABL Obligations on any ABL
Priority Collateral has become effective (or shall become effective upon the
Term Loan Agent’s release), the Term Loan Agent will promptly execute, file and
deliver such instruments, releases, termination statements, discharges or other
documents (including UCC-3 termination statements, or discharges or
registration, mortgage releases, and termination of USPTO and copyright filings)
confirming such release or discharge or non-crystallization on customary terms
at the expense of the Borrower.

The Term Loan Agent, for itself and on behalf of each applicable Term Loan
Secured Party, hereby irrevocably constitutes and appoints (which appointment
being coupled with an interest) the ABL Agent and any officer or agent of the
ABL Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Term Loan Agent or such Term Loan Secured Party (as applicable) or
in the ABL Agent’s own name, from time to time in the ABL Agent’s discretion,
for the purpose of carrying out the

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 26 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

terms of this Section 5.1(a), to take any and all appropriate action and to
execute any and all documents and instruments and make filings that may be
necessary or desirable to accomplish the purposes of this Section 5.1(a),
including filing any termination statements, discharges or registrations,
endorsements or other instruments of transfer, discharge or release; provided
that the ABL Agent shall not exercise such power of attorney unless the Term
Loan Agent have failed to comply with their obligations under this Section 5.1
within two Business Days after demand by the ABL Agent.

(b)If, at any time any Grantor or the holder of any Term Loan Obligation
delivers notice to the ABL Agent that any specified Term Loan Priority
Collateral (including all or substantially all of the Equity Interest of a
Grantor or any of its Subsidiaries) (including for such purpose, in the case of
the sale of Equity Interest of any Subsidiary, any Term Loan Priority Collateral
held by such Subsidiary or any direct or indirect Subsidiary thereof) is sold,
transferred or otherwise disposed of or any other release of Term Loan Priority
Collateral has occurred in accordance with the provisions of the Term Loan
Credit Agreement:

(i)in a transaction permitted under the Term Loan Credit Agreement and the ABL
Credit Agreement; or

(ii)during the existence of any Event of Default under (and as defined in, as in
effect on the date hereof) the Term Loan Credit Agreement by the owner of such
Term Loan Priority Collateral (to the extent the Term Loan Agent has consented
to such sale, transfer or disposition) or by the Term Loan Agent in connection
with the Exercise of Any Secured Creditor Remedies;

then (whether or not any Insolvency Proceeding is pending at the time) the Liens
in favor of the ABL Secured Parties upon such Term Loan Priority Collateral will
automatically be released and discharged as and when, but only to the extent,
such Liens on such Term Loan Priority Collateral securing Term Loan Obligations
(and, as applicable, the guarantee granted by any ABL Guarantor that, as a
result of such sale, transfer or other disposition is no longer a Subsidiary of
Holdings) are released and discharged; provided that the proceeds of such sale,
transfer or other disposition shall be applied as specified in the Term Loan
Credit Agreement; provided, further, that, if the Exercise of Any Secured
Creditor Remedies has occurred in respect of any Term Loan Obligations, such
proceeds shall be applied in accordance with Section 4 hereof.  Upon delivery to
the ABL Agent of a notice from the Term Loan Agent stating that any release or
discharge of Liens by the Term Loan Agent securing or supporting the Term Loan
Obligations on any Term Loan Priority Collateral has become effective (or shall
become effective upon the ABL Agent’s release), the ABL Agent will promptly
execute, file and deliver such instruments, discharges, releases, termination
statements, debt assignments or transfers or other documents (including UCC-3
termination statements, or discharges or registration, mortgage releases, and
termination of USPTO and copyright filings) confirming such release or discharge
or non-crystallization on customary terms at the expense of the Borrower.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 27 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

The ABL Agent, for itself and on behalf of each ABL Secured Party, hereby
irrevocably constitutes and appoints (which appointment being coupled with an
interest the Term Loan Agent and any office or agent of the Term Loan Agent,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of the ABL Agent or
such ABL Secured Party (as applicable) or in the Term Loan Agent’s own name,
from time to time in the Term Loan Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1(b), to take any and all appropriate
action and to execute any and all documents and instruments and make any filings
that may be necessary or desirable to accomplish the purposes of this Section
5.1(b), including filing any termination statements, discharges or
registrations, endorsements or other instruments of transfer, discharge or
release; provided that the Term Loan Agent shall not exercise such power of
attorney unless the ABL Agent has failed to comply with its obligations under
this Section 5.1 within two Business Days after demand by the Term Loan Agent.

(c)Unless and until the Discharge of ABL Obligations has occurred, the Term Loan
Agent, for itself and on behalf of each applicable Term Loan Secured Party,
hereby consents to the application, whether prior to or after a default, of
proceeds of ABL Priority Collateral to the repayment of ABL Obligations pursuant
to the ABL Credit Agreement; provided that nothing in this Section 5.1(c) shall
be construed to prevent or impair the rights of the Term Loan Agent or the Term
Loan Secured Parties to receive proceeds in connection with the Term Loan
Obligations not otherwise in contravention of this Agreement.

(d)Unless and until the Discharge of Term Loan Obligations has occurred, the ABL
Agent, for itself and on behalf of each ABL Secured Party, hereby consents to
the application, whether prior to or after a default, of proceeds of Term Loan
Priority Collateral to the repayment of Term Loan Obligations pursuant to the
Term Loan Credit Agreement; provided that nothing in this Section 5.1(d) shall
be construed to prevent or impair the rights of the ABL Agent or the ABL Secured
Parties to receive proceeds in connection with the ABL Obligations not otherwise
in contravention of this Agreement.

5.2Insurance.

(a)Proceeds of Common Collateral include insurance proceeds and, therefore, the
Lien priority set forth in this Agreement shall govern the ultimate disposition
of casualty insurance proceeds.

(b)Unless and until the Discharge of ABL Obligations has occurred, the ABL Agent
and the ABL Secured Parties shall have the sole and exclusive right, subject to
the rights of the Grantors under the ABL Loan Documents, to adjust settlement
for any insurance policy covering the ABL Priority Collateral in the event of
any loss thereunder and to approve any award granted in any condemnation,
expropriation or similar proceeding affecting the ABL Priority Collateral;
provided that if any insurance claim includes both ABL Priority Collateral and
Term

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 28 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Loan Priority Collateral, the insurer will not settle such claim separately with
respect to ABL Priority Collateral and Term Loan Priority Collateral, and if the
ABL Agent and the Term Loan Agent are unable after negotiating in good faith to
agree on the settlement for such claim, either such Person may apply to a court
of competent jurisdiction to make a determination as to the settlement of such
claim, and the court’s determination shall be binding upon the parties.  Unless
and until the Discharge of ABL Obligations has occurred, all proceeds of any
such policy and any such award in respect of the ABL Priority Collateral shall
be paid in accordance with the terms of Section 4.2.  If the Term Loan Agent or
any Term Loan Secured Party shall, at any time, receive any proceeds of any such
insurance policy or any such award in contravention of this Agreement, it shall
pay such proceeds over to the ABL Agent in accordance with the terms of Section
4.4.

(c)Unless and until the Discharge of Term Loan Obligations has occurred, the
Term Loan Agent and the Term Loan Secured Parties shall have the sole and
exclusive right, subject to the rights of the Grantors under the Term Loan
Documents, to adjust settlement for any insurance policy covering the Term Loan
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation, expropriation or similar proceeding affecting the
Term Loan Priority Collateral; provided that, if any insurance claim includes
both ABL Priority Collateral and Term Loan Priority Collateral, the insurer will
not settle such claim separately with respect to ABL Priority Collateral and
Term Loan Priority Collateral, and if the ABL Agent and the Term Loan Agent are
unable after negotiating in good faith to agree on the settlement for such
claim, either such Person may apply to a court of competent jurisdiction to make
a determination as to the settlement of such claim, and the court’s
determination shall be binding upon the parties.  Unless and until the Discharge
of Term Loan Obligations has occurred, all proceeds of any such policy and any
such award in respect of the Term Loan Priority Collateral shall be paid in
accordance with the terms of Section 4.3.  If the ABL Agent or any ABL Secured
Party shall, at any time, receive any proceeds of any such insurance policy or
any such award in contravention of this Agreement, it shall pay such proceeds
over to the Term Loan Agent in accordance with the terms of Section 4.4.

5.3Amendments to ABL Loan Documents and Term Loan Documents.

(a)The Term Loan Agent, on behalf of itself and the applicable Term Loan Secured
Parties, hereby agrees that, without affecting the obligations of the Term Loan
Agent or the Term Loan Secured Parties hereunder, the ABL Agent and the ABL
Secured Parties may, at any time and from time to time, in their sole discretion
without the consent of or notice to the Term Loan Agent or any Term Loan Secured
Parties (except to the extent such notice or consent is required pursuant to the
express provisions of this Agreement), and without incurring any liability to
the Term Loan Agent or any Term Loan Secured Party or impairing or releasing the
Lien subordination provided for herein, amend, restate, supplement, replace,
Refinance, extend,

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 29 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

consolidate, restructure, or otherwise modify any of the ABL Loan Documents in
any manner whatsoever (subject to compliance with Section 9.4, to the extent
applicable), including to:

(i)change the manner, place, time or terms of payment or renew or alter or
increase all or any of the ABL Obligations or otherwise amend, restate,
supplement or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL Loan
Documents;

(ii)retain or, subject to Section 2.3, obtain a Lien on any property of any
Person to secure any of the ABL Obligations, and in connection therewith to
enter into any additional ABL Loan Documents;

(iii)amend, or grant any waiver, compromise or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;

(iv)subject to Section 5.1, release or discharge its Lien on any Common
Collateral or other property;

(v)exercise or refrain from exercising any rights against the Borrowers, any
Grantor or any other Person;

(vi)retain or obtain the primary or secondary obligation of any other Person
with respect to any of the ABL Obligations; and

(vii)otherwise manage and supervise the ABL Obligations as the ABL Agent shall
deem appropriate.

(b)The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby agrees
that, without affecting the obligations of the ABL Agent and the ABL Secured
Parties hereunder, the Term Loan Agent and the Term Loan Secured Parties may, at
any time and from time to time, in their sole discretion without the consent of
or notice to the ABL Agent or any ABL Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to the ABL Agent or any ABL
Secured Party or impairing or releasing the Lien subordination provided for
herein, amend, restate, supplement, replace, Refinance, extend, consolidate,
restructure or otherwise modify any of the Term Loan Documents in any manner
whatsoever (subject to compliance with Section 9.3, to the extent applicable),
including to:

(i)change the manner, place, time, or terms of payment or renew, alter or
increase all or any of the Term Loan Obligations or otherwise amend, restate,
supplement or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Term Loan Obligations or any of the Term
Loan Documents;

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 30 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

(ii)retain or, subject to Section 2.3, obtain a Lien on any property of any
Person to secure any of the Term Loan Obligations, and in connection therewith
to enter into any additional Term Loan Documents;

(iii)amend, or grant any waiver, compromise or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Term Loan Obligations;

(iv)subject to Section 5.1, release its respective Lien on any Common Collateral
or other property;

(v)exercise or refrain from exercising any rights against the Borrower, any
Grantor or any other Person;

(vi)retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Term Loan Obligations; and

(vii)otherwise manage and supervise the Term Loan Obligations as the Term Loan
Agent shall deem appropriate.

(c)The ABL Obligations and the Term Loan Obligations may be Refinanced, in whole
or in part, in each case, without notice to, or the consent (except to the
extent a consent is required to permit the Refinancing transaction under any ABL
Loan Document or any Term Loan Document) of, the ABL Agent, the ABL Secured
Parties, the Term Loan Agent or the Term Loan Secured Parties, as the case may
be, all without affecting the Lien priorities provided for herein or the other
provisions hereof; provided, however, that the holders of such Refinancing
Indebtedness (or an authorized agent, trustee, receiver, interim receiver or
similar Person on their behalf) comply with Section 9.3 (to the extent
applicable), and any such Refinancing transaction shall be in accordance with
any applicable provisions of the ABL Loan Documents and the Term Loan Documents.

(d)In the event that the ABL Agent or the ABL Secured Parties enter into any
amendment, waiver or consent in respect of or replace any of the ABL Collateral
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any ABL Collateral Document
or changing in any manner the rights of the ABL Agent, the ABL Secured Parties,
the Borrower or any other Grantor thereunder in respect of the ABL Priority
Collateral, then such amendment, waiver or consent shall apply automatically to
any comparable provision of each comparable Term Loan Collateral Document (but
solely as to ABL Priority Collateral) without the consent of the Term Loan Agent
or any Term Loan Secured Party and without any action by the Term Loan Secured
Parties, the Borrower or any other Grantor; provided that such amendment, waiver
or consent may not materially adversely affect the rights of the applicable Term
Loan Secured Parties or the interests of the applicable Term Loan Secured
Parties in the ABL Priority Collateral, in each case, in a manner inconsistent
with the terms of this

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 31 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Agreement, unless the rights and interests of all other creditors of the
Borrower or such Grantor, as the case may be, that have a security interest in
the affected collateral are affected in a like or similar manner (without regard
to the fact that the Lien of such ABL Collateral Document is senior to the Lien
of the comparable Term Loan Collateral Document).  The ABL Agent shall give
written notice of such amendment, waiver or consent to the Term Loan Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any Term
Loan Collateral Document as set forth in this Section 5.3(d).

(e)In the event that a Term Loan Agent or the Term Loan Secured Parties enter
into any amendment, waiver or consent in respect of or replace any of the Term
Loan Collateral Documents for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any provisions of, any Term Loan
Collateral Document or changing in any manner the rights of the Term Loan Agent,
the Term Loan Secured Parties, the Borrower or any other Grantor thereunder in
respect of the Term Loan Priority Collateral, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
ABL Collateral Document (but solely as to Term Loan Priority Collateral) without
the consent of the ABL Agent or any ABL Secured Party and without any action by
the ABL Secured Parties, the Borrowers or any other Grantor; provided that such
amendment, waiver or consent may not materially adversely affect the rights of
the ABL Secured Parties or the interests of the ABL Secured Parties in the Term
Loan Priority Collateral, in each case, in a manner inconsistent with the terms
of this Agreement, unless the rights and interests of all other creditors of the
Borrower or such Grantor, as the case may be, that have a security interest in
the affected collateral are affected in a like or similar manner (without regard
to the fact that the Lien of such Term Loan Collateral Document is senior to the
Lien of the comparable ABL Collateral Document).  The Term Loan Agent shall give
written notice of such amendment, waiver or consent to the ABL Agent; provided
that the failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any ABL
Collateral Document as set forth in this Section 5.3(e).

Rights as Unsecured Creditors

.  The Second Priority Agents and the Second Priority Secured Parties may
exercise rights and remedies as an unsecured creditor against Holdings, the
Borrower or any Subsidiary that has guaranteed the Second Priority Claims in
accordance with the terms of the applicable Second Priority Documents and
applicable law, in each case to the extent not inconsistent with or contrary to
the provisions of this Agreement including any provisions prohibiting or
restricting any party from taking various actions or making various
objections).  Except as provided herein, including, without limitation, Sections
6.3, 6.4, 6.9 and 6.10, nothing in this Agreement shall prohibit the receipt by
any Second Priority Agent or any Second Priority Secured Party of the required
payments of interest and principal so long as such receipt is not the direct or
indirect result of (a) the exercise by any Second Priority Agent or any Second
Priority Secured Party of rights or remedies as a secured creditor (including
setoff) in respect of that portion of the Common Collateral on which the Second
Priority Agents and the Second Priority Secured Party have a Second Priority
Claim or (b) enforcement in contravention of this Agreement or any

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 32 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

other applicable intercreditor agreement of any Lien in respect of Second
Priority Claims held by any of them.  In the event any Second Priority Agent or
any Second Priority Secured Party becomes a judgment lien creditor or other
secured creditor in respect of Common Collateral as a result of its enforcement
of its rights as an unsecured creditor in respect of Second Priority Claims or
otherwise, such judgment or other lien shall be subordinated to the Liens
securing First Priority Claims on the same basis as the other Liens securing the
Second Priority Claims are so subordinated to such Liens securing First Priority
Claims under this Agreement.  Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the ABL Agent or the ABL Secured
Parties may have with respect to the ABL Priority Collateral, or any rights or
remedies the Term Loan Agent or the Term Loan Secured Parties may have with
respect to the Term Loan Priority Collateral.

5.5First Priority Agent as Gratuitous Bailee for Perfection.

(a)The ABL Agent agrees to hold the Pledged Collateral that is part of the ABL
Priority Collateral in its possession or control (or in the possession or
control of its agents or bailees) as gratuitous bailee for the Term Loan Agent
and any assignee solely for the purpose of perfecting the security interest
granted in such Pledged Collateral pursuant to the Term Loan Collateral
Documents, subject to the terms and conditions of this Section 5.5 (such
bailment being intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC or similar provision
of other applicable law).  The Term Loan Agent agrees to hold the Pledged
Collateral that is part of the Term Loan Priority Collateral in its possession
or control (or in the possession or control of its agents or bailees) as
gratuitous bailee for the ABL Agent and any assignee solely for the purpose of
perfecting the security interest granted in such Pledged Collateral pursuant to
the ABL Collateral Documents, subject to the terms and conditions of this
Section 5.5 (such bailment being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8- 301(a)(2) and 9-313(c) of the UCC or
similar provisions of other applicable law).

(b)The ABL Agent agrees to hold the Deposit Account Collateral that is part of
the Collateral and controlled by the ABL Agent as gratuitous bailee for the Term
Loan Agent and any assignee solely for the purpose of perfecting the security
interest granted in such Deposit Account Collateral pursuant to the Term Loan
Collateral Documents, subject to the terms and conditions of this Section 5.5,
and hereby acknowledges that to the extent it has “control” (as defined in
Section 9-104 of the UCC) of such Deposit Account Collateral, such control is
also for the benefit of the Term Loan Agent and the Term Loan Secured Parties
solely for the purpose of perfecting the security interest granted in such
Deposit Account Collateral pursuant to the Term Loan Collateral Documents.

(c)Except as otherwise specifically provided herein (including Sections 3.1, 4
and 8.2), until the Discharge of ABL Obligations has occurred, the ABL Agent
shall be entitled to deal with the Pledged Collateral constituting ABL Priority
Collateral in accordance with the terms

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 33 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

of the ABL Loan Documents as if the Liens under the Term Loan Collateral
Documents did not exist.  The rights of the Term Loan Agent and the Term Loan
Secured Parties with respect to such Pledged Collateral shall at all times be
subject to the terms of this Agreement.  Except as otherwise specifically
provided herein (including Sections 3.1, 4 and 8.2), until the Discharge of Term
Loan Obligations has occurred, the Term Loan Agent shall be entitled to deal
with the Pledged Collateral constituting Term Loan Priority Collateral in
accordance with the terms of the Term Loan Documents as if the Liens under the
ABL Collateral Documents did not exist.  The rights of the ABL Agent and the ABL
Secured Parties with respect to such Pledged Collateral shall at all times be
subject to the terms of this Agreement.

(d)The First Priority Agent shall have no obligation whatsoever to any Second
Priority Agent or any Second Priority Secured Party to assure that the Pledged
Collateral is genuine or owned by the Grantors or to protect or preserve rights
or benefits of any Person or any rights pertaining to the applicable portion of
the Common Collateral except as expressly set forth in this Section 5.5.  The
duties or responsibilities of the First Priority Agent under this Section 5.5
shall be limited solely to holding the Pledged Collateral (and, in the case of
the ABL Agent, the Deposit Account Collateral) as gratuitous bailee for each
Second Priority Agent for purposes of perfecting the Lien held by the Second
Priority Secured Party.

(e)The First Priority Agent shall not have by reason of the Second Priority
Documents or this Agreement or any other document a fiduciary relationship in
respect of any Second Priority Agent or any Second Priority Secured Party, and
the Second Priority Agent and the Second Priority Secured Parties hereby waive
and release the First Priority Agent from all claims and liabilities arising
pursuant to the First Priority Agent’s role, under this Section 5.5, as agent
and gratuitous bailee with respect to the applicable portion of the Common
Collateral.

(f)Upon the Discharge of ABL Obligations, the ABL Agent shall deliver to the
Term Loan Agent, to the extent that it is legally permitted to do so, the
remaining Pledged Collateral (if any) constituting ABL Priority Collateral in
its possession or under its control, together with any necessary endorsements
(or otherwise allow the Term Loan Agent to obtain control of such Pledged
Collateral) or as a court of competent jurisdiction may otherwise direct.  The
Borrower shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify the ABL Agent for loss or
damage suffered by the ABL Agent as a result of such transfer except for loss or
damage suffered by the ABL Agent as a result of its own willful misconduct,
gross negligence or bad faith.  No ABL Agent has any obligation to follow
instructions from a Term Loan Agent in contravention of this Agreement.

(g)Upon the Discharge of Term Loan Obligations, the Term Loan Agent shall
deliver to the ABL Agent, to the extent that it is legally permitted to do so,
the remaining Pledged Collateral (if any) constituting Term Loan Priority
Collateral in its possession or under its control, together with any necessary
endorsements (or otherwise allow the ABL Agent to obtain control of such Pledged
Collateral) or as a court of competent jurisdiction may otherwise direct.  The

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 34 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Borrower shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify the Term Loan Agent for loss or
damage suffered by such Term Loan Agent as a result of such transfer except for
loss or damage suffered by such Term Loan Agent as a result of its own willful
misconduct, gross negligence or bad faith.  No Term Loan Agent has any
obligation to follow instructions from the ABL Agent in contravention of this
Agreement.

5.6Access to Premises and Cooperation.

(a)If the ABL Agent takes any enforcement action with respect to the ABL
Priority Collateral, the Term Loan Agent and the Term Loan Secured Parties (i)
shall use commercially reasonable efforts to cooperate with the ABL Agent (at
the sole cost and expense of the ABL Agent and the ABL Secured Parties and
subject to the condition that the Term Loan Agent and the Term Loan Secured
Parties shall have no obligation or duty to take any action or refrain from
taking any action that the Term Loan Agent and/or Term Loan Secured Parties
determines could reasonably be expected to result in the incurrence of any
liability or damage, or otherwise could be disadvantageous, to a Term Loan Agent
or the Term Loan Secured Parties, respectively) in its efforts to enforce its
security interest in the ABL Priority Collateral, and (ii) shall permit the ABL
Agent, its employees, agents, advisers and representatives, at the sole cost and
expense of the ABL Secured Parties and upon reasonable advance notice during
normal business hours, for so long as such Term Loan Priority Collateral is
owned by, or in the possession of, the Term Loan Secured Parties and provided
that such access does not violate (i) any contract or other agreement to which a
Term Loan Secured Party and/or any Grantor is a party or (ii) any applicable
law, rule, regulation or order of a governmental authority or court of competent
jurisdiction, to use the Term Loan Priority Collateral (including equipment,
processors, computers and other machinery related to the storage or processing
of records, documents or files, in each case only to the extent and for so long
as required to effect an enforcement action with respect to the ABL Priority
Collateral), for a period not to exceed 60 days after the initial taking of such
enforcement action, for purposes of (A) removing and transporting any or all of
the ABL Priority Collateral located in or on such Term Loan Priority Collateral,
if any, and/or (B) taking reasonable actions to protect, secure, and otherwise
enforce the rights of the ABL Agent and the ABL Secured Parties in and to the
ABL Priority Collateral; provided, however, that nothing contained in this
Agreement shall restrict the rights of the Term Loan Agent or the Term Loan
Secured Parties from selling, assigning or otherwise transferring all or any
part of the Term Loan Priority Collateral prior to the expiration of such 60-day
period (including during any applicable tolling period).  If all of the Term
Loan Priority Collateral has been sold by the applicable Term Loan Secured
Parties prior to such expiration, the Term Loan Agent shall endeavor to provide,
if permitted under the applicable sale agreement(s), the ABL Agent with copies
of the books and records evidencing the ABL Priority Collateral that were
contained on the Term Loan Priority Collateral.  If any stay or other order
prohibiting the exercise of remedies with respect to the ABL Priority Collateral
has been imposed by applicable law (including in connection with any Insolvency
Proceeding affecting any Borrower or other Grantor) or entered by a court of
competent jurisdiction, such 60-day period shall be tolled during the pendency
of any such stay or other order.  In connection with

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 35 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

the use of Intellectual Property constituting Term Loan Priority Collateral
pursuant to clause (ii)(y) above in the first sentence of this clause (a), the
Term Loan Agent, to the extent it has the ability to so grant and to the extent
such granting does not violate (i) any contract or other agreement to which a
Term Loan Secured Party and/or any Grantor is a party or (ii) any applicable
law, rule, regulation or order of a governmental authority or court of competent
jurisdiction, (1) consents (without any representation, warranty or obligation
whatsoever) to the grant by any Grantor to the ABL Agent of a non-exclusive
license to use any Patent, Trademark or proprietary information of such Grantor
that is subject to a Lien held by such Term Loan Agent (or any Patent, Trademark
or proprietary information acquired by such purchaser, assignee or transferee
from any Grantor, as the case may be) and (2) grants, in its capacity as a
secured party, to the ABL Agent a non-exclusive license to use any Patent,
Trademark or proprietary information that is subject to a Lien held by such Term
Loan Agent (or subject to such purchase, assignment or transfer, as the case may
be), in each case for the purposes set forth in clauses (A) and (B) of this
paragraph.  Notwithstanding anything to the contrary in this Section 5.6, in no
event will the ABL Agent have the right to, and the ABL Agent may not, use, be
licensed or sub-licensed to, transfer or otherwise dispose of any Patents (as
defined in the Term Security Agreement as in effect on the date hereof) owned by
any of the Grantors.

(b)During the period of actual use or control by the ABL Agent or its agents or
representatives of any Term Loan Priority Collateral, the ABL Agent and the ABL
Secured Parties shall (i) be responsible for all third party expenses related
thereto, and (ii) be obligated to repair at their expense any physical damage to
such Term Loan Priority Collateral resulting, directly or indirectly, from such
use or control, and to leave such Term Loan Priority Collateral in substantially
the same condition as it was at the commencement of such use or control,
ordinary wear and tear excepted.  Notwithstanding anything to the contrary
contained herein, the ABL Agent and the ABL Secured Parties hereby jointly and
severally agree to pay, indemnify and hold the Term Loan Agent and their
respective officers, directors, employees and agents harmless from and against
any liability, cost, expense, loss or damages, including legal fees and
expenses, resulting, directly or indirectly, from the use or operation of such
Term Loan Priority Collateral by the ABL Agent or any ABL Secured Party or any
of their respective agents, representatives or invitees (ordinary wear and tear
excepted), or otherwise, directly or indirectly, from the exercise by the ABL
Agent and/or any ABL Secured Party of their rights set forth in this Section
5.6.  Without limiting the rights granted in this paragraph, the ABL Agent and
the ABL Secured Parties shall cooperate with the Term Loan Agent and the Term
Loan Secured Parties in connection with any efforts made by the Term Loan Agent
and the Term Loan Secured Parties to sell the Term Loan Priority Collateral.  

(c)If a Term Loan Agent takes any enforcement action with respect to the Term
Loan Priority Collateral, the ABL Agent and the ABL Secured Parties (i) shall
reasonably cooperate with such Term Loan Agent (at the sole cost and expense of
such Term Loan Agent and the applicable Term Loan Secured Parties and subject to
the condition that the ABL Agent and the ABL Secured Parties shall have no
obligation or duty to take any action or refrain from taking any

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 36 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

action that could reasonably be expected to result in the incurrence of any
liability or damage to the ABL Agent or the ABL Secured Parties) in its efforts
to enforce its security interest in the Term Loan Priority Collateral and
assemble the Term Loan Priority Collateral and (ii) shall not take any action
that could reasonably be expected to hinder or restrict in any respect such Term
Loan Agent from enforcing its security interest in the Term Loan Priority
Collateral or from assembling the Term Loan Priority Collateral.

(d)The Term Loan Agent agrees that if the ABL Agent shall require rights
available under any permit or license controlled by such Term Loan Agent in
order to realize on any ABL Priority Collateral, such Term Loan Agent shall use
commercially reasonable efforts to take all such actions as shall be available
to it (all at the sole expense of the ABL Agent), consistent with applicable law
and with each contract or other agreement to which a Term Loan Secured Party
and/or any Grantor is a party and reasonably requested by the ABL Agent to make
such rights available to the ABL Agent, subject to the Liens of the Term Loan
Agent and the Term Loan Secured Parties.  The ABL Agent agrees that if a Term
Loan Agent shall require rights available under any permit or license controlled
by the ABL Agent in order to realize on any Term Loan Priority Collateral, the
ABL Agent shall use commercially reasonable efforts to take all such actions as
shall be available to it (all at the sole expense of the Term Loan Agent),
consistent with applicable law and with each contract or other agreement to
which an ABL Secured Party and/or any Grantor is a party and reasonably
requested by the Term Loan Agent to make such rights available to such Term Loan
Agent, subject to the Liens of the ABL Agent and the ABL Secured Parties.

(e)In the event that the ABL Agent shall, in the exercise of its rights under
the ABL Collateral Documents or otherwise, receive possession or control of any
books and records of any Term Loan Party which contain information identifying
or pertaining to the Term Loan Priority Collateral, the ABL Agent shall, upon
request from the Term Loan Agent and as promptly as practicable thereafter,
either make available to the Term Loan Agent such books and records for
inspection and duplication during normal business hours or provide to the Term
Loan Agent copies thereof.  In the event that the Term Loan Agent shall, in the
exercise of its rights under the Term Loan Collateral Documents or otherwise,
receive possession or control of any books and records of any ABL Loan Party
which contain information identifying or pertaining to any of the ABL Priority
Collateral, such Term Loan Agent shall, upon request from the ABL Agent and as
promptly as practicable thereafter, either make available to the ABL Agent such
books and records for inspection and duplication during normal business hours or
provide the ABL Agent copies thereof.

(f)Notwithstanding the foregoing, in no event shall (i) the Term Loan Agent or
the Term Loan Secured Parties have any liability to the ABL Agent or the ABL
Secured Parties pursuant to this Section 5.6 as a result of the exercise by the
ABL Agent or the ABL Secured Parties of any rights granted to the ABL Agent or
the ABL Secured Parties under this Section 5.6 or (ii) the ABL Agent or the ABL
Secured Parties have any liability to the Term Loan Agent or

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 37 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

the Term Loan Secured Parties pursuant to this Section 5.6 as a result of the
exercise by the Term Loan Agent or the Term Loan Secured Parties of any rights
granted to the Term Loan Agent or the Term Loan Secured Parties under this
Section 5.6.

Required Provisions

.  Each party hereto agrees that each Credit Agreement and each Specified
Collateral Document shall contain the applicable provisions set forth on
Schedule I hereto, or similar provisions approved by the ABL Agent and the Term
Loan Agent, which approval shall not be unreasonably withheld or delayed.

Section 6INSOLVENCY PROCEEDINGS.

DIP Financing

.

(a)If the Borrower or any other Grantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of ABL Obligations, and the ABL
Agent or any ABL Secured Parties shall seek to provide the Borrower or any other
Grantor with, or consent to a third party providing, any financing under Section
364 of the Bankruptcy Code or similar provision of any other Debtor Relief Laws
(such financing, an “ABL DIP Financing”) or consent to any order for the use of
cash collateral constituting ABL Priority Collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any other Debtor Relief Laws
(herein “ABL Cash Collateral”),  with such ABL DIP Financing to be secured by
all or any portion of the ABL Priority Collateral (including assets that, but
for the application of Section 552 of the Bankruptcy Code (or any similar
provision of any other Debtor Relief Laws) would be ABL Priority Collateral),
then the Term Loan Agent, on behalf of itself and the Term Loan Secured Parties,
agrees that it will raise no objection and will not support any objection to
such ABL DIP Financing or use of ABL Cash Collateral or to the Liens securing
the same on the grounds of a failure to provide “adequate protection” for the
Liens of the Term Loan Agent securing the Term Loan Obligations or on any other
grounds (and will not, except as permitted by Section 6.3 hereof, request any
adequate protection solely as a result of such ABL DIP Financing or use of ABL
Cash Collateral); provided, that:

(i) the relevant Term Loan Agent retains its Lien on the Collateral to secure
the Term Loan Obligations (in each case, including proceeds thereof arising
after the commencement of the case under any Debtor Relief Laws) and, as to the
Term Loan Priority Collateral only, such Lien has the same priority as existed
prior to the commencement of the case under the subject Debtor Relief Laws and
any Lien on the Term Loan Priority Collateral securing such ABL DIP Financing or
granted as adequate protection to any ABL Secured Party is junior and
subordinate to the Lien of the Term Loan Agent and the other Term Loan Secured
Parties on the Term Loan Priority Collateral,

(ii)all Liens on ABL Priority Collateral securing any such ABL DIP Financing
shall be senior to or on a parity with the Liens of the ABL Agent and the ABL
Secured Parties securing the ABL Obligations on ABL Priority Collateral,

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 38 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

(iii)any proceeds of the Term Loan Priority Collateral are applied to the Term
Loan Obligations or as otherwise agreed by the Term Loan Agent,

(iv)the ABL DIP Financing does not compel any Grantor to seek confirmation of a
specific Plan, provided, however, the ABL DIP Financing may contain a provision
that requires payment in full of the ABL DIP Financing in connection with any
Plan, and

(v)the ABL DIP Financing does not expressly require the liquidation of a
material portion of the Common Collateral prior to a default under the ABL DIP
Financing;

provided further that in the event such ABL DIP Financing does not satisfy the
conditions set forth in the foregoing clauses (iv) and (v), then the ABL Agent
and the other ABL Secured Parties may only oppose or object to such ABL DIP
Financing on the basis of such clauses (iv) or (v) to the extent such opposition
or objection is not otherwise inconsistent with any other term or provision of
this Agreement.  

The Term Loan Agent agrees that it shall not, and nor shall any of the Term Loan
Secured Parties, directly or indirectly, provide, offer to provide, or support
any debtor in possession financing or use of cash collateral secured by a Lien
on the ABL Priority Collateral senior to or pari passu with the Liens securing
the ABL Obligations.  If, in connection with any ABL DIP Financing, any Liens on
the ABL Priority Collateral held by the ABL Secured Parties to secure the ABL
Obligations are subject to a surcharge or are subordinated to an administrative
priority claim, a professional fee “carve- out,” or fees owed to the United
States Trustee, then the Liens on the ABL Priority Collateral of the Term Loan
Secured Parties securing the Term Loan Obligations shall also be subordinated to
such interest or claim and shall remain subordinated to the Liens on the ABL
Priority Collateral of the ABL Secured Parties consistent with this Agreement.

(b)If the Borrower or any other Grantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of Term Loan Obligations, and the
Term Loan Agent or any Term Loan Secured Parties shall seek to provide the
Borrower or any other Grantor with, or consent to a third party providing, any
financing under Section 364 of the Bankruptcy Code or similar provision of any
other Debtor Relief Laws (such financing, a “Term Loan DIP Financing”) or
consent to any order for the use of cash collateral constituting Term Loan
Priority Collateral under Section 363 of the Bankruptcy Code or  similar
provision of any other Debtor Relief Laws (herein “Term Loan Cash Collateral”),
with such Term Loan DIP Financing to be secured by all or any portion of the
Term Loan Priority Collateral (including assets that, but for the application of
Section 552 of the Bankruptcy Code (or any similar provision of any other Debtor
Relief Laws) would be Term Loan Priority Collateral), then the ABL Agent, on
behalf of itself and the ABL Secured Parties, agrees that it will raise no
objection and will not support any objection to such Term Loan DIP Financing or
use of Term Loan Cash Collateral or to the Liens securing the same on the
grounds of a failure to provide “adequate protection” for the Liens of the

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 39 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

ABL Agent securing the ABL Obligations or on any other grounds (and will not,
except as permitted by Section 6.3 hereof, request any adequate protection
solely as a result of such Term DIP Financing or use of Term Loan Cash
Collateral); provided, that:

(i) the ABL Agent retains its Lien on the Collateral to secure the ABL
Obligations (in each case, including proceeds thereof arising after the
commencement of the case under any Debtor Relief Law) and, as to the ABL
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the subject Debtor Relief Laws and any Lien
on ABL Priority Collateral securing such Term Loan DIP Financing or granted as
adequate protection to any Term Loan Secured Party is junior and subordinate to
the Lien of the ABL Agent and the other ABL Secured Parties on the ABL Priority
Collateral,

(ii)all Liens on Term Loan Priority Collateral securing any such Term DIP
Financing shall be senior to or on a parity with the Liens of the Term Loan
Agent and the Term Loan Secured Parties securing the Term Loan Obligations on
Term Loan Priority Collateral,

(iii)any proceeds of the ABL Priority Collateral are applied to the ABL
Obligations or as otherwise agreed by the ABL Agent,

(iv) the Term Loan DIP Financing does not compel any Grantor to seek
confirmation of a specific Plan, provided, however, the Term Loan DIP Financing
may contain a provision that requires payment in full of the Term Loan DIP
Financing in connection with any plan of reorganization, and

(v)the Term Loan DIP Financing does not expressly require the liquidation of a
material portion of the Common Collateral prior to a default under the Term Loan
DIP Financing;

provided further that in the event such Term Loan DIP Financing does not satisfy
the conditions set forth in the foregoing clauses (iv) and (v), then the Term
Loan Agent and the other Term Loan Secured Parties may only oppose or object to
such Term Loan DIP Financing on the basis of such clauses (iv) or (v) to the
extent such opposition or objection is not otherwise inconsistent with any other
term or provision of this Agreement.  

The ABL Agent agrees that it shall not, and nor shall any of the ABL Secured
Parties, directly or indirectly, provide, offer to provide, or support any
debtor in possession financing or use of cash collateral secured by a Lien on
the Term Loan Priority Collateral senior to or pari passu with the Liens
securing the Term Loan Obligations.  If, in connection with any Term DIP
Financing, any Liens on the Term Loan Priority Collateral held by the Term Loan
Secured Parties to secure the Term Loan Obligations are subject to a surcharge
or are subordinated to an administrative priority claim, a professional fee
“carve-out,” or fees owed to the United States Trustee, then the Liens on the
Term Loan Priority Collateral of the ABL Secured Parties securing the ABL
Obligations shall

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 40 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

also be subordinated to such interest or claim and shall remain subordinated to
the Liens on the Term Loan Priority Collateral of the Term Loan Secured Parties
consistent with this Agreement.

(c)All Liens granted to the ABL Agent or the Term Loan Agent in any Insolvency
Proceeding, whether as adequate protection or otherwise, are intended by the
Secured Parties to be and shall be deemed to be subject to the Lien priority and
the other terms and conditions of this Agreement; provided that the foregoing
shall not alter the super-priority of any Liens securing any ABL DIP Financing
or Term DIP Financing in accordance with this Section 6.1.

Relief from the Automatic Stay

.  

(a)Until the Discharge of ABL Obligations has occurred, the Term Loan Agent, on
behalf of itself and each applicable Term Loan Secured Party, agrees that none
of them shall (i) seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of the ABL Priority Collateral, without the
prior written consent of the ABL Agent and the Required Lenders under (and as
defined in, as in effect on the date hereof) the ABL Credit Agreement; provided,
that the Term Loan Agent may seek relief from the automatic stay or any other
stay in any Insolvency Proceeding in respect of such ABL Priority Collateral if
and to the extent the ABL Agent has obtained relief from or modification of such
stay in respect of the ABL Priority Collateral, or (ii) oppose any request by
the ABL Agent to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any ABL Priority Collateral.

(b)Until the Discharge of Term Loan Obligations has occurred, the ABL Agent, on
behalf of itself and each ABL Secured Party, agrees that none of them shall (i)
seek relief from the automatic stay or any other stay in any Insolvency
Proceeding in respect of the Term Loan Priority Collateral, without the prior
written consent of the Term Loan Agent and the Required Lenders under (and as
defined in, as in effect on the date hereof) each of the Term Loan Credit
Agreement; provided, that the ABL Agent may seek relief from the automatic stay
or any other stay in any Insolvency Proceeding in respect of such Term Loan
Priority Collateral if and to the extent the Term Loan Agent has obtained relief
from or modification of such stay in respect of the Tem Loan Priority
Collateral, or (ii) oppose any request by the Term Loan Agent to seek relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any Term Loan Priority Collateral.

(c) In addition, none of the Term Loan Agent or the ABL Agent shall seek any
relief from the automatic stay with respect to any Common Collateral without
providing three (3) days’ prior written notice to the others, unless such period
is agreed by the ABL Agent and the Term Loan Agent to be modified or unless the
ABL Agent or Term Loan Agent, as applicable, make a good faith determination
that either (i) the ABL Priority Collateral or the Term Loan Priority
Collateral, as applicable, will decline speedily in value or (ii) the failure to
take any action will have a reasonable likelihood of endangering the ABL Agent’s
or the Term Loan Agent’s ability to realize upon its Collateral.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 41 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

6.3Adequate Protection.

(a)The Term Loan Agent, on behalf of itself and the applicable Term Loan Secured
Parties, agrees that none of them shall be entitled to contest and none of them
shall contest (or support any other Person contesting) (but instead shall be
deemed to have hereby irrevocably, absolutely and unconditionally waived any
right to contest):

(i)any request by the ABL Agent or the ABL Secured Parties for adequate
protection with respect to the ABL Priority Collateral (except to the extent any
such adequate protection is a payment from Term Loan Priority Collateral); or

(ii)any objection by the ABL Agent or any ABL Secured Party to any motion,
relief, action or proceeding based on the ABL Agent or such ABL Secured Party
claiming a lack of adequate protection with respect to the ABL Priority
Collateral.

(b)The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that
none of them shall be entitled to contest and none of them shall contest (or
support any other Person contesting) (but instead shall be deemed to have hereby
irrevocably, absolutely and unconditionally waived any right to contest):

(i)any request by the Term Loan Agent or the other Term Loan Secured Parties for
adequate protection with respect to the Term Loan Priority Collateral (except to
the extent any such adequate protection is a payment from ABL Priority
Collateral); or

(ii)any objection by the Term Loan Agent or any Term Loan Secured Party to any
motion, relief, action or proceeding based on such Term Loan Agent or such Term
Loan Secured Party claiming a lack of adequate protection with respect to the
Term Loan Priority Collateral.

(c)Consistent with the foregoing provisions in this Section 6.3, and except as
provided in Sections 6.1 and 6.7, in any Insolvency Proceeding:

(i)no Term Loan Agent or Term Loan Secured Party shall be entitled (and the Term
Loan Agent and Term Loan Secured Party shall be deemed to have hereby
irrevocably, absolutely and unconditionally waived any right):

to seek or otherwise be granted any type of adequate protection with respect to
its interests in the ABL Priority Collateral except as may be consented to in
writing by the ABL Agent in its sole and absolute discretion; provided, however,
that subject to Section 6.1, the Term Loan Agent and the Term Loan Secured
Parties may seek and obtain adequate protection in the form of an additional or
replacement Lien on collateral so long as (1) the ABL Agent and the ABL Secured
Parties have been granted adequate protection in the form of an additional or
replacement Lien on such collateral, and (2) any such Lien on collateral of the
same type as ABL Priority Collateral (and on

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 42 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

any collateral granted as adequate protection for the ABL Agent and the ABL
Secured Parties in respect of their interest in such ABL Priority Collateral) is
subordinated to the Liens of the ABL Agent in such collateral on the same basis
as the other Liens of the Term Loan Agent on ABL Priority Collateral; and

to seek or otherwise be granted any adequate protection payments with respect to
its interests in the Common Collateral from proceeds of ABL Priority Collateral
(except as may be consented to in writing by the ABL Agent in its sole and
absolute discretion);

(ii)no ABL Agent or ABL Secured Party shall be entitled (and the ABL Agent and
each ABL Secured Party shall be deemed to have hereby irrevocably, absolutely
and unconditionally waived any right):

to seek or otherwise be granted any type of adequate protection in respect of
Term Loan Priority Collateral except as may be consented to in writing by the
Term Loan Agent in its sole and absolute discretion; provided, however, that
subject to Section 6.1, the ABL Agent and ABL Secured Parties may seek and
obtain adequate protection in the form of an additional or replacement Lien on
collateral so long as (1) the Term Loan Agent and Term Loan Secured Parties have
been granted adequate protection in the form of an additional or replacement
Lien on such collateral, and (2) any such Lien on collateral of the same type as
Term Loan Priority Collateral (and on any collateral granted as adequate
protection for the Term Loan Agent and Term Loan Secured Parties in respect of
their interest in such Term Loan Priority Collateral) is subordinated to the
Liens of the Term Loan Agent in such collateral on the same basis as the other
Liens of the ABL Agent on Term Loan Priority Collateral; and

to seek or otherwise be granted any adequate protection payments with respect to
its interests in the Common Collateral from proceeds of Term Loan Priority
Collateral (except as may be consented to in writing by the Term Loan Agent in
its sole and absolute discretion).

(d)With respect to (i) the ABL Priority Collateral, nothing herein shall limit
the rights of the Term Loan Agent and the Term Loan Secured Parties from seeking
adequate protection with respect to their rights in the Term Loan Priority
Collateral in any Insolvency Proceeding (including adequate protection in the
form of a cash payment, periodic cash payments or otherwise, other than from
proceeds of ABL Priority Collateral) so long as such request is not otherwise
inconsistent with this Agreement and (ii) the Term Loan Priority Collateral,
nothing herein shall limit the rights of the ABL Agent or the ABL Secured
Parties from seeking adequate protection with respect to their rights in the ABL
Priority Collateral in any Insolvency Proceeding (including adequate protection
in the form of a cash payment, periodic cash payments or otherwise, other than
from proceeds of Term Loan Priority Collateral) so long as such request is not
otherwise inconsistent with this Agreement.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 43 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

6.4Post-Petition Interest.

(a)Neither the Term Loan Agent nor any Term Loan Secured Party shall oppose or
seek to challenge any claim by the ABL Agent or any ABL Secured Party for
allowance in any Insolvency Proceeding of ABL Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the ABL
Agent’s Lien on the ABL Priority Collateral, without regard to the existence of
the Liens of the Term Loan Agent on behalf of the applicable Term Loan Secured
Parties on the ABL Priority Collateral.  Neither the ABL Agent nor any ABL
Secured Party shall oppose or seek to challenge any claim by the Term Loan Agent
or any Term Loan Secured Party for allowance in any Insolvency Proceeding of
Term Loan Obligations consisting of post-petition interest, fees or expenses to
the extent of the value of the Liens of the Term Loan Agent on behalf of the
applicable Term Loan Secured Party on the ABL Priority Collateral (after taking
into account the Lien of the ABL Secured Parties on the ABL Priority
Collateral).

(b)Neither the ABL Agent nor any ABL Secured Party shall oppose or seek to
challenge any claim by the Term Loan Agent or any Term Loan Secured Party for
allowance in any Insolvency Proceeding of Term Loan Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of such Term
Loan Agent’s Lien on the Term Loan Priority Collateral, without regard to the
existence of the Lien of the ABL Agent on behalf of the ABL Secured Parties on
the Term Loan Priority Collateral.  Neither the Term Loan Agent nor any Term
Loan Secured Party shall oppose or seek to challenge any claim by the ABL Agent
or any ABL Secured Party for allowance in any Insolvency Proceeding of ABL
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the Lien of the ABL Agent on behalf of the ABL Secured Parties
on the Term Loan Priority Collateral (after taking into account the Lien of the
Term Loan Secured Parties on the Term Loan Priority Collateral).

6.5Avoidance Issues.

(a)If any ABL Secured Party is required in any Insolvency Proceeding or
otherwise to turn over or otherwise pay to the estate of any Borrower or any
other Grantor (or any trustee, receiver, interim receiver, monitor or similar
Person therefor), because the payment of such amount was declared to be
fraudulent, preferential or transaction at undervalue in any respect or for any
other reason, any amount (an “ABL Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then as among the
parties hereto the ABL Obligations shall be deemed to be reinstated to the
extent of such ABL Recovery and to be outstanding as if such payment had not
occurred, and the ABL Secured Parties shall be entitled, to the extent they are
entitled hereunder, to a Discharge of ABL Obligations with respect to all such
recovered amounts and shall have all rights hereunder until such time.  If this
Agreement shall have been terminated prior to such ABL Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 44 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

(b)If any Term Loan Secured Party is required in any Insolvency Proceeding or
otherwise to turn over or otherwise pay to the estate of the Borrower or any
other Grantor (or any trustee, receiver, interim receiver, monitor or similar
Person therefor), because the payment of such amount was declared to be
fraudulent, preferential or a transaction at undervalue in any respect or for
any other reason, any amount (a “Term Loan Recovery”), whether received as
proceeds of security, enforcement of any right of setoff or otherwise, then as
among the parties hereto the Term Loan Obligations shall be deemed to be
reinstated to the extent of such Term Loan Recovery and to be outstanding as if
such payment had not occurred, and the Term Loan Secured Parties shall be
entitled, to the extent they are entitled hereunder, to a Discharge of Term Loan
Obligations with respect to all such recovered amounts and shall have all rights
hereunder until such time.  If this Agreement shall have been terminated prior
to such Term Loan Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto.

This Section 6.5 shall survive the termination of this Agreement.

Application

.  This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code or similar
provision of other Debtor Relief Laws, shall be applicable prior to and after
the commencement of any Insolvency Proceeding.  All references herein to any
Grantor shall apply to any trustee, receiver, interim receiver, monitor or
similar Person for such Person and such Person as debtor in possession.  The
relative rights as to the Common Collateral and proceeds thereof shall continue
after the filing thereof on the same basis as prior to the date of the
commencement thereof, subject to the provisions of Section 6.1 hereof with
respect to any Term Loan DIP Financing or ABL DIP Financing (as applicable).

Waivers

.  Until the Discharge of ABL Obligations has occurred, the Term Loan Agent, on
behalf of itself and each applicable Term Loan Secured Party, (a) will not
assert or support the assertion of any claim under Section 506(c) or the
“equities of the case” exception to Section 552(b) of the Bankruptcy Code or
similar provision of other Debtor Relief Laws against or with respect to any ABL
Collateral, and (b) waives any claim it may now or hereafter have arising out of
the election by any ABL Secured Party of the application of Section 1111(b) of
the Bankruptcy Code or similar provision of other Debtor Relief Laws with
respect to any ABL Priority Collateral.  Until the Discharge of Term Loan
Obligations has occurred, the ABL Agent, on behalf of itself and each ABL
Secured Party, (a) will not assert or support the assertion of any claim under
Section 506(c) or the “equities of the case” exception to Section 552(b) of the
Bankruptcy Code or similar provision of other Debtor Relief Laws against or with
respect to any Term Loan Priority Collateral, and (b) waives any claim it may
now or hereafter have arising out of the election by any Term Loan Secured Party
of the application of Section 1111(b) of the Bankruptcy Code or similar
provision of other Debtor Relief Laws with respect to any Term Loan Priority
Collateral.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 45 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Separate Grants of Liens

.  Each Term Loan Secured Party and each ABL Secured Party acknowledges and
agrees that (i) the grants of Liens pursuant to the ABL Collateral Documents and
the Term Loan Collateral Documents constitute two separate and distinct grants
of Liens and (ii) because of, among other things, their differing rights in the
Common Collateral, the Term Loan Obligations are fundamentally different from
the ABL Obligations and must be separately classified in any Plan.  To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the ABL Secured Parties and the Term
Loan Secured Parties in respect of the Common Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then the ABL Secured Parties and the Term Loan Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of ABL Obligations, on the one hand, and Term Loan Obligations,
on the other hand, against the Grantors, with the effect being that, to the
extent that the aggregate value of the ABL Priority Collateral or Term Loan
Priority Collateral is sufficient, the ABL Secured Parties or the Term Loan
Secured Parties, respectively, shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest, fees and
expense (regardless of whether any claim therefor is allowed or allowable in any
such Insolvency Proceeding) that is available from that portion of the Common
Collateral in which each of the ABL Secured Parties and the Term Loan Secured
Parties, respectively, have a First Priority Claim, before any distribution is
made in respect of the claims held by the other Secured Parties from such
Collateral, with the other Secured Parties hereby acknowledging and agreeing to
turn over to the respective other Secured Parties amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries.

6.9Asset Sales.

(a)The Term Loan Agent agrees, on behalf of itself and the Term Loan Secured
Parties, that it will not oppose any sale consented to by the ABL Agent of any
ABL Priority Collateral under Section 363 or 1129 of the Bankruptcy Code (or
similar provision of any other Debtor Relief Laws) so long as (i) the Term Loan
Agent, for the benefit of the Term Loan Secured Parties, shall retain a Lien on
the proceeds of such sale (to the extent such proceeds are not applied to the
ABL Obligations in accordance with Section 4  hereof), and (ii) the applicable
motion to approve such sale or other disposition does not impair, subject to the
priorities set forth in this Agreement, the rights of the Term Loan Secured
Parties to credit bid their Liens on the ABL Priority Collateral under Section
363(k) of the Bankruptcy Code (or similar provision of any other Debtor Relief
Laws) so long as the Discharge of the ABL Obligations would occur in connection
therewith).

(b)The ABL Agent agrees, on behalf of itself and the ABL Secured Parties, that
it will not oppose any sale consented to by the Term Loan Agent of any Term Loan
Priority Collateral pursuant to Section 363 or 1129 of the Bankruptcy Code (or
similar provision of any

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 46 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

other Debtor Relief Laws) so long as (i) the ABL Agent, for the benefit of the
ABL Secured Parties, shall retain a Lien on the proceeds of such sale (to the
extent such proceeds are not applied to the Term Loan Obligations in accordance
with Section 4 hereof), and (ii) the applicable motion to approve such sale or
other disposition does not impair, subject to the priorities set forth in this
Agreement, the rights of the ABL Secured Parties to credit bid their Liens on
the Term Loan Priority Collateral under Section 363(k) of the Bankruptcy Code
(or similar provision of any other Debtor Relief Laws) so long as the Discharge
of Term Loan Obligations would occur in connection therewith).

(c)If any such sale or other disposition of Collateral includes both ABL
Priority Collateral and Term Loan Priority Collateral and the Secured Parties
are unable after negotiating in good faith to agree on the allocation of the
purchase price between the ABL Priority Collateral and Term Loan Priority
Collateral, either Secured Party may apply to the court in such Insolvency
Proceeding to make a determination of such allocation, and the court’s
determination shall be binding upon the Secured Parties.  

Plan of Reorganization

.

(a)If, in any Insolvency Proceeding, debt obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed (in
whole or in part) pursuant to a Plan or similar dispositive restructuring plan,
both on account of ABL Obligations and on account of Term Loan Obligations,
then, to the extent the debt obligations distributed on account of the ABL
Obligations and on account of the Term Loan Obligations are secured by Liens
upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

(b)Notwithstanding the provisions of Section 1129(b)(1) of the Bankruptcy Code
(or similar Debtor Relief Laws), the Term Loan Agent, for itself and on behalf
of the each Term Loan Secured Parties, and the ABL Agent, for itself and on
behalf of the ABL Secured Parties, agree that no ABL Secured Party nor any Term
Loan Secured Party shall propose, vote for, or otherwise support, directly or
indirectly, any Plan or similar dispositive restructuring plan that is
inconsistent with or in contravention of the priorities or other provisions of
this Agreement, including any Plan or similar dispositive restructuring plan
that purports to re-order (whether by subordination, invalidation, or otherwise)
or otherwise disregard, in whole or part, the provisions of Section 2 (including
the Lien priorities of Section 2.1), Section 4 or Section 6 hereof.

(c)If, in connection with an Insolvency Proceeding involving a Grantor, the Term
Loan Secured Parties receive any distribution, including cash, debt, or equity
securities on account of the Term Loan Obligations in respect of their interest
in or Lien on the ABL Priority Collateral or the proceeds thereof, the Term Loan
Agent or the other Term Loan Secured Parties, as applicable, shall turn over
such cash, debt, or equity securities to the ABL Agent for application in
accordance with Section 4 hereof, unless the distribution of such cash, debt, or
securities is

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 47 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

otherwise permitted under Section 4 hereof or made pursuant to a confirmed Plan
of such Grantor that is accepted by the requisite affirmative vote of all
classes composed of the secured claims of the ABL Secured Parties.    

(d) If, in connection with an Insolvency Proceeding involving a Grantor, the ABL
Secured Parties receive any distribution, including cash, debt, or equity
securities on account of the ABL Obligations in respect of their interest in or
Lien on the Term Loan Priority Collateral or the proceeds thereof, the ABL Agent
or the other ABL Secured Parties, as applicable, shall turn over such cash,
debt, or equity securities to the Term Loan Agent for application in accordance
with Section 4 hereof, unless the distribution of such cash, debt, or securities
is otherwise permitted under Section 4 hereof or made pursuant to a confirmed
Plan of such Grantor that is accepted by the requisite affirmative vote of all
classes composed of the secured claims of the Term Loan Secured Parties.  

 

Section 7PURCHASE OPTIONS

7.1Notice of Exercise.

(a)Upon the earliest of (i) the occurrence and during the continuance of an
“Event of Default” under the ABL Credit Agreement, if such event of default
remains uncured or unwaived for at least 60 consecutive days and the requisite
ABL Lenders have not agreed to forbear from the exercise of remedies, (ii) the
date of the termination of the commitments and the acceleration of the final
maturity of any loans under the ABL Credit Agreement and (iii) the failure to
pay all outstanding loans and obligations in full in cash on the final maturity
date of the ABL Credit Agreement, all or a portion of the Term Loan Secured
Parties, acting as a single group, shall have the option at any time upon the
prior delivery of an irrevocable written notice to the ABL Agent to purchase
all, but not less than all, of the ABL Obligations (including with respect to
any ABL DIP Financing) from the ABL Secured Parties; provided that such option
shall expire if no Term Loan Secured Party delivers such written notice to the
ABL Agent within thirty (30) Business Days following the first date the Term
Loan Secured Parties obtain knowledge of the occurrence of the earlier of the
events in preceding clauses (i), (ii) and (iii) above.  Such notice from such
Term Loan Secured Parties to the ABL Agent shall be irrevocable.

(b)Upon the earliest of (i) the occurrence and during the continuance of an
“Event of Default” under the applicable Term Loan Credit Agreement, if such
event of default remains uncured or unwaived for at least 60 consecutive days
and the requisite applicable Term Loan Lenders have not agreed to forbear from
the exercise of remedies, (ii) the date of the acceleration of the final
maturity of the loans under the applicable Term Loan Credit Agreement, and (iii)
the failure to pay all outstanding loans and obligations in full in cash on the
final maturity date of the applicable Term Loan Credit Agreement, all or a
portion of the ABL Secured Parties,

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 48 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

acting as a single group, shall have the option at any time upon prior delivery
of an irrevocable written notice to the Term Loan Agent to purchase all, but not
less than all, of the Term Loan Obligations (including with respect to any Term
Loan DIP Financing) from the applicable Term Loan Secured Parties; provided that
such option shall expire if no ABL Secured Party delivers such written notice to
the Term Loan Agent within thirty (30) Business Days following the first date
the ABL Secured Parties obtain knowledge of the occurrence of the earlier of the
events in preceding clauses (i), (ii) and (iii) above.  Such notice from such
ABL Secured Parties to the Term Loan Agent shall be irrevocable.

7.2Purchase and Sale.

(a)On the date specified by the relevant Term Loan Secured Parties in the notice
contemplated by Section 7.1(a) above (which shall not be less than five Business
Days, nor more than 20 calendar days, after the receipt by the ABL Agent of the
notice of the relevant Term Loan Secured Parties’ election to exercise such
option), the ABL Secured Parties shall sell to the relevant Term Loan Secured
Parties, and the relevant Term Loan Secured Parties shall purchase from the ABL
Secured Parties, the ABL Obligations; provided that the ABL Agent and the ABL
Secured Parties shall retain all rights to be indemnified or held harmless by
the ABL Loan Parties in accordance with the terms of the ABL Loan Documents for
all claims and other amounts relating to periods prior to such sale of the ABL
Obligations but shall not retain any rights to the security therefor.

(b)On the date specified by the relevant ABL Secured Parties in the notice
contemplated by Section 7.1(b) above (which shall not be less than five Business
Days, nor more than 20 calendar days, after the receipt by the Term Loan Agent
of the notice of the relevant ABL Secured Parties’ election to exercise such
option), the applicable Term Loan Secured Parties shall sell to the relevant ABL
Secured Parties, and the relevant ABL Secured Parties shall purchase from the
applicable Term Loan Secured Parties, all but not less than all of the Term Loan
Obligations, provided that the Term Loan Agent and the applicable Term Loan
Secured Parties shall retain all rights to be indemnified or held harmless by
the applicable Term Loan Secured Parties in accordance with the terms of the
applicable Term Loan Documents for all claims and other amounts relating to
periods prior to such sale of the applicable Term Loan Obligations but shall not
retain any rights to the security therefor.

Payment of Purchase Price

.  Upon the date of such purchase and sale, the relevant Term Loan Secured
Parties or the relevant ABL Secured Parties, as applicable, shall (a) pay to the
ABL Agent for the benefit of the ABL Secured Parties (with respect to a purchase
of the ABL Obligations) or to the Term Loan Agent for the benefit of the
applicable Term Loan Secured Parties (with respect to a purchase of the Term
Loan Obligations) as the purchase price the full amount of all the ABL
Obligations or Term Loan Obligations, as applicable, then outstanding and unpaid
(including 100% of the principal amount thereof or, in the case of Obligations
owed with respect to Hedging Agreements, the termination value of the agreement
or arrangement giving rise to such

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 49 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

obligations that would be payable by such Person at such time, and all accrued
and unpaid interest and fees (including Call Premium, Yield Maintenance Fees and
Exit Fees) thereon, as well as all expenses, including reasonable attorneys’
fees and legal expenses), (b) furnish cash collateral to the applicable Agent in
a manner and in such amounts as such Agent determines is reasonably necessary
(but not to exceed 105% of the amount then reasonably estimated by the
applicable Agent to be the aggregate outstanding amount of such letters of
credit at such time, including all fronting and other fees estimated to become
due and payable prior to termination of such letters of credit) to secure the
letter of credit issuing banks in connection with any issued and outstanding
letters of credit, (c) with respect to a purchase of the ABL Obligations,
furnish cash collateral to the ABL Agent in a manner and in such amounts as the
ABL Agent determines is reasonably necessary to secure the ABL Lender Hedging
Obligations and ABL Lender Cash Management Obligations, (d) with respect to a
purchase of the Term Loan Obligations, furnish cash collateral to the Term Loan
Agent in a manner and in such amounts as the Term Loan Agent determines is
reasonably necessary to secure the Term Loan Lender Hedging Obligations and Term
Loan Lender Cash Management Obligations, (e) agree to reimburse the applicable
Agent, Secured Parties and letter of credit issuing banks for any loss, cost,
damage or expense (including reasonable attorneys’ fees and legal expenses) in
connection with any commissions, fees, costs or expenses related to any issued
and outstanding letters of credit as described above, (f) with respect to a
purchase of the ABL Obligations, agree to reimburse the ABL Agent and ABL
Secured Parties for any checks or other payments provisionally credited to the
ABL Obligations, and/or as to which the ABL Agent has not yet received final
payment, (g) agree to reimburse the ABL Secured Parties and Term Loan Secured
Parties in respect of indemnification obligations of the ABL Loan Parties or the
Term Loan Parties, as applicable, as to matters or circumstances known to the
ABL Agent, or the Term Loan Agent, as applicable, at the time of the purchase
and sale which would reasonably be expected to result in any loss, cost, damage
or expense (including reasonable attorneys’ fees and legal expenses) to the ABL
Secured Parties or the Term Loan Secured Parties, as applicable, and (h) agree
to indemnify and hold harmless the ABL Secured Parties or the Term Loan Secured
Parties, as applicable, from and against any loss, liability, claim, damage or
expense (including reasonable fees and expenses of legal counsel) arising out of
any claim asserted by a third party in respect of the ABL Obligations or the
applicable Term Loan Obligations, as applicable, as a result, directly or
indirectly, of any acts by any ABL Secured Parties or any Term Loan Secured
Party, as applicable, occurring after the date of such purchase and related to
the purchased Obligations.  Such purchase price and cash collateral shall be
remitted by wire transfer in federal funds to such bank account as the ABL Agent
or the Term Loan Agent, as applicable, may designate in writing for such
purpose; it being understood and agreed that (x) if at any time those amounts
(if any) then on deposit with the applicable Agent as described in clause (b)
above exceed 105% of the sum of the aggregate undrawn amount of all then
outstanding letters of credit, and all fronting and other fees estimated to
become due and payable prior to termination of such letters of credit, such
excess shall be returned to the respective Term Loan Secured Parties or ABL
Secured Parties, as applicable (y) at such time as all letters of credit have
been cancelled, expired or been fully drawn, as the case may be, any excess cash
collateral deposited as described above in clause (b) (and not previously
applied or released as provided above) shall be returned to the respective Term
Loan

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 50 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Secured Parties or ABL Secured Parties, as applicable and (z) at such time as
all ABL Lender Cash Management Obligations and ABL Lender Hedging Obligations
have been terminated, any excess cash collateral deposited as described above in
clause (c) (and not previously applied or released as provided above) shall be
returned to the Term Loan Secured Parties.  It is understood and agreed that (x)
at the time any facing or similar fees are owing to an issuer with respect to
any letter of credit, the ABL Agent may apply amounts deposited with it as
described above to pay same and (y) upon any drawing under any letter of credit,
the ABL Agent shall apply amounts deposited with it as described above to repay
the respective unpaid drawing.

Limitation on Representations and Warranties

.  Any purchase under this Section 7 shall be expressly made without
representation or warranty of any kind by any selling party (or the ABL Agent or
the Term Loan Agent) and without recourse of any kind, except that the selling
party shall represent and warrant: (a) the amount of the ABL Obligations or Term
Loan Obligations, as applicable, being purchased from it, (b) that such ABL
Secured Party or Term Loan Secured Party, as applicable, owns the ABL
Obligations or Term Loan Obligations, as applicable, free and clear of any Liens
or encumbrances and (c) that such ABL Secured Party or Term Loan Secured Party,
as applicable, has the right to assign such ABL Obligations or Term Loan
Obligations, as applicable, and the assignment is duly authorized.

Section 8RELIANCE; WAIVERS; ETC.

Reliance

.  All ABL Obligations at any time made or incurred by the Borrower or any other
ABL Loan Party shall be deemed to have been made or incurred in reliance upon
this Agreement, and each Term Loan Agent, on behalf of itself and the Term Loan
Secured Parties represented by it, hereby waives notice of acceptance, or proof
of reliance by the ABL Agent or any ABL Secured Party of this Agreement, and
notice of the existence, increase, renewal, extension, accrual, creation, or
non-payment of all or any part of the ABL Obligations.  All Term Loan
Obligations at any time made or incurred by the Borrower or any other Term Loan
Party shall be deemed to have been made or incurred in reliance upon this
Agreement, and the ABL Agent, on behalf of itself and the ABL Secured Parties,
hereby waives notice of acceptance, or proof of reliance, the the Term Loan
Agent or any Term Loan Secured Party of this Agreement, and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the Term Loan Obligations.

No Warranties or Liability

.

(a)None of the ABL Agent, any ABL Secured Party, or any of their respective
affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Common Collateral or any
proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Common Collateral or proceeds thereof or to take any
other action whatsoever with regard to the Collateral or any part or proceeds
thereof, except as specifically provided in this Agreement.  If the ABL Agent or
any ABL Secured Party honors (or fails to honor) a request by the Borrower for
an extension of credit pursuant to the ABL

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 51 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Credit Agreement or any of the other ABL Documents, whether the ABL Agent or any
ABL Secured Party has knowledge that the honoring of (or failure to honor) any
such request would constitute a default under the terms of the Term Loan Credit
Agreement or any other Term Loan  Document or an act, condition, or event that,
with the giving of notice or the passage of time, or both, would constitute such
a default, or if the ABL Agent or any ABL Secured Party otherwise should
exercise any of its contractual rights or remedies under any ABL Documents
(subject to the express terms and conditions hereof), neither the ABL Agent nor
any ABL Secured Party shall have any liability whatsoever to the Term Loan Agent
or any Term Loan Secured Party as a result of such action, omission, or exercise
(so long as any such exercise does not breach the express terms and provisions
of this Agreement).  The ABL Agent and the ABL Secured Parties shall be entitled
to manage and supervise their loans and extensions of credit under the ABL
Credit Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the Term Loan Agent or any
of the Term Loan Secured Parties have in the Collateral, except as otherwise
expressly set forth in this Agreement.  Each Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties represented by it, agrees that neither
the ABL Agent nor any ABL Secured Party shall incur any liability as a result of
a sale, lease, license, application, or other disposition of all or any portion
of the Common Collateral or proceeds thereof, pursuant to the ABL Documents, so
long as such disposition is conducted in accordance with mandatory provisions of
applicable law and does not breach the provisions of this Agreement.

(b)None of the Term Loan Agent, any Term Loan Secured Party or any of their
respective affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Common Collateral or proceeds thereof or to take any
other action whatsoever with regard to the Common Collateral or any part or
proceeds thereof, except as specifically provided in this Agreement.  If the
Term Loan Agent or any Term Loan Secured Party honors (or fails to honor) a
request by the Borrower for an extension of credit pursuant to the Term Loan
Credit Agreement or any of the other Term Loan Documents, whether the Term Loan
Agent or any Term Loan Secured Party has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
the ABL Credit Agreement or any other ABL Document or an act, condition, or
event that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the Term Loan Agent or any Term Loan Secured
Party otherwise should exercise any of its contractual rights or remedies under
the Term Documents (subject to the express terms and conditions hereof), neither
the Term Loan Agent nor any Term Loan Secured Party shall have any liability
whatsoever to the ABL Agent or any ABL Secured Party as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement).  The Term Loan Agent and the Term Loan
Secured Parties shall be entitled to manage and supervise their loans and
extensions of credit under the Term Loan Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the ABL Agent or any ABL
Secured Party has in the Common

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 52 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Collateral, except as otherwise expressly set forth in this Agreement.  The ABL
Agent, on behalf of itself and the ABL Secured Parties, agrees that none of the
Term Loan Agent or the Term Loan Secured Parties shall incur any liability as a
result of a sale, lease, license, application, or other disposition of the
Common Collateral or any part or proceeds thereof, pursuant to the Term Loan
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement.

ABL Obligations Unconditional

.  All rights of the ABL Agent hereunder, and all agreements and obligations of
the Term Loan Agent and the ABL Loan Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:

(a)any lack of validity or enforceability of any ABL Document;

(b)any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any ABL Document;

(c)any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding, restatement or increase of all or any portion of the ABL
Obligations or any guarantee or guaranty thereof; or

(d)any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any ABL Loan Party in respect of the ABL Obligations, or
of any of the Term Loan Agent or any Term Loan Party, to the extent applicable,
in respect of this Agreement.

Term Loan Obligations Unconditional

.  All rights of the Term Loan Agent hereunder, and all agreements and
obligations of the ABL Agent and the Term Loan Parties (to the extent
applicable) hereunder, shall remain in full force and effect irrespective of:

(a)any lack of validity or enforceability of any Term Loan Document;

(b)any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Term Loan Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Loan Document;

(c)any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement,

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 53 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

refunding, restatement or increase of all or any portion of the Term Loan
Obligations or any guarantee or guaranty thereof; or

(d)any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Term Loan Party in respect of the Term Loan
Obligations, or of any of the ABL Agent or any ABL Loan Party, to the extent
applicable, in respect of this Agreement.

Section 9MISCELLANEOUS.

Conflicts

.  Subject to Section 9.19 and 9.21, in the event of any conflict between the
provisions of this Agreement and the provisions of any ABL Loan Document or any
Term Loan Document, the provisions of this Agreement shall govern and control.  

9.2Term of this Agreement; Severability.

(a)This is a continuing agreement of Lien subordination and the First Priority
Secured Parties may continue, at any time and without notice to the Second
Priority Agent or any Second Priority Secured Party, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Borrower
or any other Grantor constituting First Priority Claims in reliance hereon.  The
terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency Proceeding.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(b)This Agreement shall terminate and be of no further force and effect:

(i)with respect to the ABL Agent, the ABL Secured Parties and the ABL
Obligations, upon the Discharge of ABL Obligations, subject to the rights of the
ABL Secured Parties under Section 6.5; and

(ii)with respect to the Term Loan Agent, the Term Loan Secured Parties and the
Term Loan Obligations, upon the Discharge of Term Loan Obligations, subject to
the rights of the Term Loan Secured Parties under Section 6.5.

9.3Amendments; Waivers.

(a)No amendment, modification or waiver of any of the provisions of this
Agreement by the ABL Agent or the Term Loan Agent shall be deemed to be made
unless the same shall be in writing signed on behalf of the party making the
same or its authorized agent (on instructions of the applicable Required
Lenders), if any, and any such waiver shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the parties
making such waiver or the obligations of the other parties to such party in any
other respect

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 54 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

or at any other time.  The Borrower and the other Grantors shall not have any
right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except in the case of any amendment or waiver that
could reasonably be expected to be adverse to the interests, rights, liabilities
or privileges of any Grantor or imposes additional duties or obligations on any
Grantor, which shall require the written consent of the Borrower.  The ABL Agent
and the Term Loan Agent shall give written notice of any amendment, modification
or waiver of any provision of this Agreement to the ABL Secured Parties, the
Term Loan Secured Parties and the Grantors; provided that the failure to give
such notice shall not affect the effectiveness of such amendment, modification
or waiver.

(b)Subject to compliance with Section 9.3(d) below, upon any Refinancing in full
of the ABL Credit Agreement or the Term Loan Credit Agreement, in each case as
then in effect, the Grantors will be permitted to designate the agreement which
Refinances the ABL Credit Agreement or the Term Loan Credit Agreement as a
replacement ABL Credit Agreement or Term Loan Credit Agreement, in which case
such designated agreement shall thereafter constitute the ABL Credit Agreement
or the Term Loan Credit Agreement, as the case may be, for purposes hereof;
provided that each predecessor ABL Credit Agreement or Term Loan Credit
Agreement shall continue to be bound by (and entitled to the benefits of) the
provisions hereof (including, without limitation, Section 6.5 hereof) as applied
to such agreements, the related agreements and all obligations thereunder prior
to the Refinancing thereof.

(c)Upon the execution and delivery of the ABL Credit Agreement or the Term Loan
Credit Agreement (as contemplated by preceding clause (b))):

(i)The Borrower shall deliver to the ABL Agent and the Term Loan Agent an
officer’s certificate stating that the applicable Grantors in the case of
preceding clause (b), intend to enter or have entered into a Refinancing, in
whole or in part, of the ABL Credit Agreement or the Term Loan Credit Agreement,
as the case may be, that such agreement shall thereafter (upon any such
Refinancing in full) constitute the ABL Credit Agreement or the Term Loan Credit
Agreement, as the case may be, and certifying that the issuance or incurrence of
such Refinancing is permitted by the ABL Credit Agreement and the Term Loan
Credit Agreement (exclusive of any such agreement which is then being Refinanced
in full).  The ABL Agent and the Term Loan Agent shall be entitled to rely
conclusively on the determination of the Borrower that such issuance and/or
incurrence does not violate the provisions of the ABL Loan Documents or the Term
Loan Documents; provided, however, that such determination will not affect
whether or not each applicable Grantor has complied with its undertakings in the
ABL Loan Documents or the Term Loan Documents; and (ii) in the case of the
preceding clause (b), the Borrower shall provide written notice to each then
existing ABL Agent and Term Loan Agent of the new ABL Credit Agreement or the
new Term Loan Credit Agreement, as the case may be, together with copies
thereof, and identifying the new ABL Agent or Term Loan Agent (as applicable)
thereunder (such new agent, the “New ABL Agent” or “New Term Loan Agent”, as the
case may be), and providing its notice information for purposes hereof, and the
New ABL Agent or New Term Loan

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 55 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Agent as the case may be, shall execute and deliver to the ABL Agent or the Term
Loan Agent (as applicable) (1) an Intercreditor Agreement Joinder acknowledging
that its holders shall be bound by the terms hereof and (2) such intercreditor
agreements as are required under the terms of the Term Loan Documents or ABL
Documents (as applicable) or as may be required by the Term Loan Agent or ABL
Agent (as applicable).

(d)In each case above, the Term Loan Agent, the New Term Loan Agent, the ABL
Agent and the New ABL Agent shall promptly enter into such documents and
agreements (including amendments, restatements, amendments and restatements,
supplements or other modifications to this Agreement) as any of the foregoing
(as applicable) (but no other Secured Party) may reasonably request in order to
provide to it the rights, remedies and powers and authorities contemplated
hereby, in each case consistent in all respects with the terms of this
Agreement.

(e)It is understood that the ABL Agent and the Term Loan Agent, without the
consent of any other ABL Secured Party or Term Loan Secured Party, may in their
discretion determine that a supplemental agreement (which may take the form of
an amendment and restatement of this Agreement) is necessary or appropriate to
facilitate having additional Indebtedness or other obligations of any of the
Grantors become Term Loan Obligations or ABL Obligations, as the case may be,
under this Agreement (such Indebtedness or other obligations, “Additional
Debt”), which supplemental agreement shall, if applicable, specify whether such
Additional Debt constitutes Term Loan Obligations or ABL Obligations; provided
that such Additional Debt is permitted to be incurred under the ABL Credit
Agreement and the Term Loan Credit Agreement then extant in accordance with the
terms thereof.  Each such supplemental agreement (x) shall be in form and
substance reasonably satisfactory to the ABL Agent and the Term Loan Agent, (y)
shall be executed by the agent with respect to the applicable series of
Additional Debt (and, upon the effectiveness of such supplemental agreement,
such agent shall become an “ABL Agent” or a “Term Loan Agent”, as the case may
be, hereunder) and (z) shall provide, in a manner satisfactory to the ABL Agent
and the Term Loan Agent, that the agent with respect to any applicable series of
Additional Debt and each holder of such series of Additional Debt shall be
subject to and bound by the provisions of this Agreement, as so supplemented, in
its capacity as a holder of such series of Additional Debt.

Information Concerning Financial Condition of the Borrower and the Subsidiaries

. No ABL Agent nor any ABL Secured Party shall have any obligation to the Term
Loan Agent or any Term Loan Secured Party to keep the Term Loan Agent or any
Term Loan Secured Party informed of, and the Term Loan Agent and the Term Loan
Secured Parties shall not be entitled to rely on, the ABL Agent or the ABL
Secured Parties with respect to, (a) the financial condition of the Borrower and
the Grantors and all endorsers and/or guarantors of the ABL Obligations or the
Term Loan Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the ABL Obligations or the Term Loan Obligations.  No Term Loan
Agent or any Term Loan Secured Party shall have any obligation to the ABL Agent
or any ABL Secured Party to keep the

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 56 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

ABL Agent or any ABL Secured Party informed of, and the ABL Agent and the ABL
Secured Parties shall not be entitled to rely on, the Term Loan Agent or the
Term Loan Secured Parties with respect to, (a) the financial condition of the
Borrower, the Borrower and the Grantors and all endorsers and/or guarantors of
the ABL Obligations or the Term Loan Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the ABL Obligations or the Term Loan
Obligations.  The ABL Agent, the ABL Secured Parties, the Term Loan Agent and
the Term Loan Secured Parties shall have no duty to advise any other party
hereunder of information known to it or them regarding such condition or any
such circumstances or otherwise.  In the event that the ABL Agent, any ABL
Secured Party, the Term Loan Agent or any Term Loan Secured Party, in its or
their sole discretion, undertakes at any time or from time to time to provide
any such information to any other party (and Holdings and the Borrower
acknowledge that any such party may do so), it or they shall be under no
obligation (w) to make, and the ABL Agent, the ABL Secured Parties, the Term
Loan Agent and the Term Loan Secured Parties shall not make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (x)
to provide any additional information or to provide any such information on any
subsequent occasion, (y) to undertake any investigation or (z) to disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.  The Grantors agree that any information provided to
the ABL Agent, the Term Loan Agent, any other ABL Secured Party or any other
Term Loan Secured Party may be shared by such person with any of the other
Secured Parties notwithstanding a request or demand by such Grantor that such
information be kept confidential; provided that such information shall otherwise
be subject to the respective confidentiality provisions in the ABL Credit
Agreement and each of the Term Loan Credit Agreements, as applicable.

Subrogation

.  The Term Loan Agent, for and on behalf of itself and the applicable Term Loan
Secured Parties, agrees that no payment to the ABL Agent or any ABL Secured
Party pursuant to the provisions of this Agreement shall entitle such Term Loan
Agent or any Term Loan Secured Party to exercise any rights of subrogation in
respect thereof until the Discharge of ABL Obligations shall have
occurred.  Following the Discharge of ABL Obligations, the ABL Agent agrees to
execute such documents, agreements and instruments as the Term Loan Agent or any
Term Loan Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the ABL Obligations resulting
from payments to the ABL Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by the ABL Agent are paid by such Person upon request for payment
thereof.  The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that no payment to the Term Loan Agent or any Term Loan Secured
Party pursuant to the provisions of this Agreement shall entitle the ABL Agent
or any ABL Secured Party to exercise any rights of subrogation in respect
thereof until the Discharge of Term Loan Obligations shall have
occurred.  Following the Discharge of Term Loan Obligations, the Term Loan Agent
agrees to execute such documents, agreements and instruments as the ABL Agent or
any ABL Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 57 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

of an interest in the Term Loan Obligations resulting from payments to the Term
Loan Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by
such Term Loan Agent are paid by such Person upon request for payment thereof.

9.6Application of Payments.

(a)Except as otherwise provided herein, all payments received by the ABL Secured
Parties may be applied, reversed and reapplied, in whole or in part, to such
part of the ABL Obligations as the ABL Secured Parties, in their sole
discretion, deem appropriate, consistent with the terms of the ABL Loan
Documents.  Except as otherwise provided herein, the Term Loan Agent, on behalf
of itself and each applicable Term Loan Secured Party, assents to any such
extension or postponement of the time of payment of the ABL Obligations or any
part thereof and to any other indulgence with respect thereto, to any
substitution, exchange, release or discharge of any security that may at any
time secure any part of the ABL Obligations and to the addition or release of
any other Person primarily or secondarily liable therefor.

(b)Except as otherwise provided herein, all payments received by the Term Loan
Secured Parties may be applied, reversed and reapplied, in whole or in part, to
such part of the Term Loan Obligations as the Term Loan Secured Parties, in
their sole discretion, deem appropriate, consistent with the terms of the Term
Loan Documents.  Except as otherwise provided herein, the ABL Agent, on behalf
of itself and each ABL Secured Party, assents to any such extension or
postponement of the time of payment of the Term Loan Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange, release or discharge of any security that may at any time secure any
part of the Term Loan Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

Consent to Jurisdiction; Waivers

.  The parties hereto consent to the exclusive jurisdiction of any state or
federal court located in New York, New York (the “New York Courts”), and consent
that all service of process may be made by registered mail directed to such
party as provided in Section 9.9 for such party.  Service so made shall be
deemed to be completed three days after the same shall be posted as
aforesaid.  The parties hereto waive any objection to any action instituted
hereunder in any such court based on forum non conveniens, and any objection to
the venue of any action instituted hereunder in any such court.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 58 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Notices

.  All notices to the ABL Secured Parties and the Term Loan Secured Parties
permitted or required under this Agreement may be sent to the ABL Agent or the
Term Loan Agent as provided in the ABL Credit Agreement or the Term Loan Credit
Agreement, as applicable.  Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, electronically mailed or sent by
courier service or mail and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of electronic mail or upon receipt
via mail (registered or certified, with postage prepaid and properly
addressed).  For the purposes hereof, the addresses of the parties hereto shall
be as set forth below each party’s name on the signature pages hereto, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties and as otherwise provided in the ABL
Loan Documents and the Term Loan Documents.  The ABL Agent and the Term Loan
Agent hereby agree to promptly notify each other Agent upon payment in full in
cash of all Indebtedness under the ABL Loan Documents (and, in the case of the
ABL Loan Documents and any applicable Term Loan Documents, a corresponding
termination of all commitments to lend thereunder), in the case of the ABL
Agent, or the applicable Term Loan Documents, in the case of a Term Loan Agent
(except for contingent indemnities and cost and reimbursement obligations to the
extent no claim therefor has been made).

Further Assurances

.  The ABL Agent, on behalf of itself and each ABL Secured Party, and the Term
Loan Agent, on behalf of itself and each Term Loan Secured Party, agrees that
each of them shall take such further action and shall execute and deliver to the
ABL Agent, the ABL Secured Parties, the Term Loan Agent and the Term Loan
Secured Parties (as applicable) such additional documents and instruments (in
recordable form, if requested) as the ABL Agent, the ABL Secured Parties, the
Term Loan Agent or the Term Loan Secured Parties may reasonably request, at the
expense of the Borrower, to effectuate the terms of and the Lien priorities
contemplated by this Agreement.

Governing Law

.  This Agreement has been delivered and accepted in and shall be deemed to have
been made in New York, New York and shall be interpreted, and the rights and
liabilities of the parties bound hereby determined, in accordance with the laws
of the State of New York.

Specific Performance

.  Each First Priority Agent may demand specific performance of this
Agreement.  Each Second Priority Agent, on behalf of itself and each applicable
Second Priority Secured Party, hereby irrevocably waives any defense based on
the adequacy of a remedy at law and any other defense that might be asserted to
bar the remedy of specific performance in any action that may be brought by the
First Priority Agent.

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 59 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Section Titles

.  The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of this
Agreement.

Counterparts

.  This Agreement may be executed in one or more counterparts, including by
means of electronic transmission, each of which shall be an original and all of
which shall together constitute one and the same document.  Delivery of an
executed counterpart of a signature page of this Agreement by e-mail
transmission (e.g. “pdf”’ or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

Authorization

.  By its signature, each Person executing this Agreement on behalf of a party
hereto represents and warrants to the other parties hereto that it is duly
authorized to execute this Agreement.  The ABL Agent represents and warrants
that this Agreement is binding upon the ABL Secured Parties.  The Term Loan
Agent represents and warrants that this Agreement is binding upon the applicable
Term Loan Secured Parties.  In furtherance of and without limiting the foregoing
representations, by accepting the benefits of this Agreement and the other ABL
Loan Documents, each ABL Secured Party authorizes the ABL Agent to enter into
this Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith.  By accepting the benefits of this Agreement and the other
applicable Term Loan Documents, each Term Loan Secured Party authorizes the Term
Loan Agent under such Term Loan Documents to enter into this Agreement and to
act on its behalf as collateral agent hereunder and in connection herewith.

No Third Party Beneficiaries; Successors and Assigns

.  This Agreement and the rights and benefits hereof shall inure to the benefit
of, and be binding upon, each of the parties hereto and their respective
successors and assigns and shall inure to the benefit of each of, and be binding
upon, the holders of ABL Obligations and Term Loan Obligations.  No other Person
shall have or be entitled to assert rights or benefits hereunder.  Without
limiting the generality of the foregoing, any person to whom a Secured Party
assigns or otherwise transfers all or any portion of the ABL Obligations or the
Term Loan Obligations, as applicable, in accordance with the ABL Loan Documents
or Term Loan Documents, as the case may be, shall become vested with all the
rights and obligations in respect thereof granted to such Secured Parties,
without any further consent or action of the other Secured Parties.

Effectiveness

.  This Agreement shall become effective when executed and delivered by the
parties hereto.  This Agreement shall be effective both before and after the
commencement of any Insolvency Proceeding.  All references to the Borrower or
any other Grantor shall include the Borrower or any other Grantor as debtor and
debtor-in-possession and any agent, trustee, receiver, interim receiver or
similar Person for the Borrower, the Borrower or any other Grantor (as the case
may be) in any Insolvency Proceeding.

ABL Agent and Term Loan Agent

.  It is understood and agreed that (i) Bank of America is entering into this
Agreement in its capacity as the ABL Agent and the provisions of the ABL Credit
Agreement applicable to Bank of America as Administrative Agent shall also

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 60 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

apply to Bank of America as the ABL Agent hereunder and (ii) CLMG is entering
into this Agreement in its capacities as administrative agent and collateral
agent under the Term Loan Credit Agreement and the provisions of Section 8 of
the Term Loan Credit Agreement applicable to CLMG as administrative agent or
collateral agent thereunder shall also apply to CLMG as a Term Loan Agent.

9.18Limitation on Term Loan Agent’s and ABL Agent’s Responsibilities.

(a)The Term Loan Agent and the ABL Agent may execute any of the powers granted
under this Agreement and perform any duty hereunder either directly or by or
through agents or attorneys-in-fact, and shall not be responsible for the gross
negligence or willful misconduct of any agents or attorneys-in-fact selected by
it with reasonable care and without gross negligence or willful misconduct.

(b)Neither the Term Loan Agent nor the ABL Agent shall be deemed to have actual,
constructive, direct or indirect notice or knowledge of the occurrence of any
Event of Default (under, and as defined in, any Credit Agreement as in effect on
the date hereof) unless and until the Term Loan Agent or the ABL Agent (as
applicable) shall have received a written notice of such Event of Default or a
written notice from any Grantor or any Secured Party to such Person in such
capacity indicating that such an Event of Default has occurred.  Neither the
Term Loan Agent nor the ABL Agent shall have any obligation either prior to or
after receiving such notice to inquire whether such an Event of Default has, in
fact, occurred and shall be entitled to rely conclusively, and shall be fully
protected in so relying, on any notice so furnished to it.

Relationship with Other Intercreditor Agreements

.  The purpose of this Agreement is to define the relative rights and priorities
between the ABL Secured Parties as one class and the Term Loan Secured Parties
as another class.  This Agreement is the “Intercreditor Agreement” referred to
in each of the ABL Credit Agreement and the Term Loan Credit Agreements.

Relative Rights

.  Notwithstanding anything in this Agreement to the contrary (except to the
extent contemplated by Section 5.3(d) or (e)), nothing in this Agreement is
intended to or will (a) amend, waive or otherwise modify the provisions of the
ABL Credit Agreement, the Term Loan Credit Agreement or any other ABL Loan
Document or Term Loan Document or permit Holdings, the Borrower or any
Subsidiary to take any action, or fail to take any action, to the extent such
action or failure would otherwise constitute a breach of, or default under, the
ABL Credit Agreement or any other ABL Loan Documents or the Term Loan Credit
Agreement or any other Term Loan Document, (b) change the relative priorities of
the ABL Obligations or the Liens granted under the ABL Loan Documents on the ABL
Collateral (or any other assets) as among the ABL Secured Parties or change the
relative priorities of the Term Loan Obligations or the Liens granted under the
Term Loan Documents on the Term Loan Collateral (or any other assets) as among
the Term Loan Secured Parties, (c) otherwise change the relative rights of the
ABL Secured Parties in respect of the Collateral as among such ABL Secured
Parties or the relative rights of the Term Loan Secured Parties in respect of
the Term Loan Collateral as among such Term Loan

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 61 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Secured Parties or (d) obligate Parent, Holdings, the Borrower, the Borrower or
any Subsidiary to take any action, or fail to take any action, that would
otherwise constitute a breach of, or default under, the ABL Credit Agreement or
any other ABL Loan Document or the Term Loan Credit Agreement or any other Term
Loan Document.  None of Parent, Holdings, Borrower or any Subsidiary shall have
any rights hereunder except as expressly set forth herein (including as set
forth in Section 9.4).

Additional Grantors

. Holdings will promptly cause each Person that becomes a Grantor to execute and
deliver to the ABL Agent and the Term Loan Agent party hereto an acknowledgment
to this Agreement substantially in the form of Exhibit A, whereupon such Person
will be bound by the terms hereof to the same extent as if it had executed and
delivered this Agreement as of the date hereof.  The parties hereto further
agree that, notwithstanding any failure to take the actions required by the
immediately preceding sentence, each Person that becomes a Grantor at any time
(and any security granted by any such Person) shall be subject to the provisions
hereof as fully as if the same constituted a Grantor party hereto and had
complied with the requirements of the immediately preceding sentence.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 62 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

BANK OF AMERICA, N.A.,
as ABL Agent

By:/s/ Tanner J. Pump

Name: Tanner J. Pump

Title: Senior Vice President

CLMG CORP.,
as Term Loan Agent

By:/s/ James Erwin

Name: James Erwin

Title: President

 

U.S. WELL SERVICES, LLC,

for purposes of Sections 5.5(f), 5.5(g) and 9.3(c)


By:/s/ Kyle O’Neill

Name: Kyle O’Neill

Title: Chief Financial Officer

 

 

 

 

 

Intercreditor Agreement among Bank of America, N.A. and CLMG Corp., dated as of
May 7, 2019

Page 63 of 75

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

The Parent, Holdings, the Borrower, the Borrower and each other Grantor hereby
acknowledge that they have received a copy of the foregoing Intercreditor
Agreement as in effect on the date hereof and consent thereto, agree to
recognize all rights granted thereby to the ABL Agent, the ABL Secured Parties,
the Term Loan Agent and the Term Loan Secured Parties, waive the provisions of
Section 9-615(a) of the UCC in connection with the application of proceeds of
Collateral in accordance with the provisions of the Intercreditor Agreement,
agree that they will not do any act or perform any obligation which is not in
accordance with the agreements set forth in this Agreement as in effect on the
date hereof.  The Borrower and each other Grantor further acknowledge and agree
that they are not intended beneficiaries or third party beneficiaries under this
Agreement and (i) as between the ABL Secured Parties, the Borrower, the Borrower
and other Grantors, the ABL Loan Documents remain in full force and effect as
written and are in no way modified hereby and (ii) as between the Term Loan
Secured Parties, the Borrower and other Grantors, the Term Loan Documents remain
in full force and effect as written and are in no way modified hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

 

U.S. WELL SERVICES, LLC, as Borrower

By:/s/ Kyle O’Neill

Name: Kyle O’Neill

Title: Chief Financial Officer

 

U.S. WELL SERVICES, INC., as Parent

By:/s/ Kyle O’Neill

Name: Kyle O’Neill

Title: Chief Financial Officer

 

USWS HOLDINGS LLC, as Holdings

By:/s/ Kyle O’Neill

Name: Kyle O’Neill

Title: Chief Financial Officer

 

USWS FLEET 10, LLC, as Guarantor

By:/s/ Kyle O’Neill

Name: Kyle O’Neill

Title: Chief Financial Officer

 

USWS FLEET 11, LLC, as Guarantor

By:/s/ Kyle O’Neill

Name: Kyle O’Neill

Title: Chief Financial Officer

 

[Signature Page to ABL Intercreditor Agreement Acknowledgement]

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I
to the Intercreditor Agreement

Provisions for Credit Agreement:

“Reference is made to the Intercreditor Agreement dated as of May 7, 2019, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Bank of America, N.A., as ABL Agent, CLMG
Corp., as Term Loan Agent (as defined therein) and each other party from time to
time party thereto.  Each Secured Party hereunder (a) acknowledges that it has
received a copy of the Intercreditor Agreement, (b) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (c) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement and (d) authorizes and instructs the [Administrative
Agent] to enter into the Intercreditor Agreement as Agent and on behalf of such
Secured Party.  The foregoing provisions are intended as an inducement to the
secured parties under the [First Lien][ABL] Credit Agreement to permit the
incurrence of Indebtedness under this Agreement and to extend credit to the
Borrower and such Secured Parties are intended third party beneficiaries of such
provisions.”

Provision for Security Documents:

“Reference is made to the Intercreditor Agreement dated as of May 7, 2019, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Bank of America, N.A., as ABL Agent, CLMG
Corp., as Term Loan Agent (as defined therein) and each other party from time to
time party thereto.  Notwithstanding anything herein to the contrary, the lien
and security interest granted to the [Collateral Agent][Administrative Agent],
for the benefit of the Secured Parties, pursuant to this Agreement and the
exercise of any right or remedy by the [Collateral Agent] [Administrative Agent]
and the other Secured Parties are subject to the provisions of the Intercreditor
Agreement.  In the event of any conflict or inconsistency between the provisions
of the Intercreditor Agreement and this Agreement, the provisions of the
Intercreditor Agreement shall control.”

 

 

 

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A
to the Intercreditor Agreement

[FORM OF]

INTERCREDITOR AGREEMENT JOINDER

Reference is made to that certain INTERCREDITOR AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time pursuant to the terms
hereof, this “Agreement”), entered into as of May [3], 2019, by and among BANK
OF AMERICA, N.A., in its capacity as agent under the ABL Loan Documents
(together with its successors and assigns in such capacity, the “ABL Agent”) and
CLMG CORP. (“CLMG”), as agent under the Term Documents (together with its
successors and assigns in such capacity, the “Term Loan Agent”).  Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Intercreditor Agreement.

This Intercreditor Agreement Joinder, dated as of [●] [●], 201[^] (this
“Joinder”), is being delivered pursuant to requirements of the Intercreditor
Agreement.

1.Joinder.  The undersigned, [•], [as a Grantor]1 [as a [[New ABL Agent, on
behalf of itself and the applicable ABL Secured Parties][New Term Loan Agent, on
behalf of itself and the new Term Loan Secured Parties],2 to become party to the
Intercreditor Agreement as a [Grantor][New ABL Secured Party][New Term Loan
Secured Party] thereunder for all purposes thereof on the terms set forth
therein, and to be bound by the terms, conditions and provisions of the
Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof.

2.Agreements.  The undersigned [Grantor][New ABL Secured Party][New Term Loan
Secured Party] hereby agrees, for the enforceable benefit of all existing and
future ABL Secured Parties and all existing and future Term Loan Secured Parties
that the undersigned is [(and the [ABL Secured Parties][Term Loan Secured
Parties] represented by it are)]3 bound by the terms, conditions and provisions
of the Intercreditor Agreement to the extent set forth therein.

3.Notice Information.  The address of the undersigned [Grantor][New ABL Secured
Party][New Term Loan Secured Party] for purposes of all notices and other
communications hereunder and under the Intercreditor Agreement is [●], Attention
of [●] (electronic mail address: [●]).

 

1

Include if signing as Grantor.

2

Include if signing as New ABL Agent or a New Term Loan Agent pursuant to Section
9.3 of the Intercreditor Agreement.

3

Include if signing as a New ABL Agent or New Term Loan Agent and select
appropriate secured party reference.

 

 

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

4.Counterparts.  This Joinder may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.  Delivery of an executed signature page to this Joinder
by email as a “.pdf’ or “.tif’ attachment shall be as effective as delivery of a
manually signed counterpart of this Joinder.

5.Governing Law.  THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6.Loan Document.  This Joinder shall constitute a “Loan Document” (or similar
document), under and as defined in, each Credit Agreement as in effect on the
date hereof.

7.Miscellaneous.  The provisions of Section 9 of the Intercreditor Agreement
will apply with like effect to this Joinder.

[Signature Pages Follow]

 

 

2

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Intercreditor Agreement
Joinder to be duly executed by its authorized representative, and the ABL Agent
and the Term Loan Agent has caused the same to be accepted by its authorized
representative, as of the day and year first above written.

 

CLMG CORP.,
as Term Loan Agent

 

 

By:

Name:

Title:

By:

Name:

Title:




 

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as ABL Agent

 

 

By:

Name:

Title:




 

 

AMERICAS 99686098

 

 

 

--------------------------------------------------------------------------------

 

 

U.S: WELL SERVICES, LLC, as Borrower

 

By:

Name:

Title:

 

 

 

AMERICAS 99686098

 

 

 